Exhibit 10.1
EXECUTION VERSION






$3,500,000,000
364-DAY REVOLVING CREDIT FACILITY AGREEMENT
dated as of
March 23, 2020,
by and among
THE HOME DEPOT, INC.,
as Borrower,
The BANKS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_________________________________________________________


JPMORGAN CHASE BANK, N.A. and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent







--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.01. Definitions
1
SECTION 1.02. Accounting Terms and Determinations
18
SECTION 1.03. References
19
SECTION 1.04. Use of Defined Terms
19
SECTION 1.05. Terminology
19
SECTION 1.06. Time
19
SECTION 1.07. Interest Rates; LIBOR Notification
19
SECTION 1.08. Money Market Loans
20
ARTICLE II
THE CREDITS
SECTION 2.01. Commitments to Lend
20
SECTION 2.02. Method of Borrowing
20
SECTION 2.03. Money Market Loans
22
SECTION 2.04. Evidence of Indebtedness; Notes
25
SECTION 2.05. Maturity of Loans
26
SECTION 2.06. Interest Rates
27
SECTION 2.07. Fees; Calculations
27
SECTION 2.08. Optional Termination or Reduction of Commitments
27
SECTION 2.09. Termination of Commitments
28
SECTION 2.10. Optional Prepayments
28
SECTION 2.11. Mandatory Prepayment
28
SECTION 2.12. General Provisions as to Payments
28
SECTION 2.13. Computation of Interest and Fees
32
SECTION 2.14. Defaulting Banks
32
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND BORROWINGS
SECTION 3.01. Conditions to First Borrowing
34
SECTION 3.02. Conditions to All Borrowings
35

i



--------------------------------------------------------------------------------



ARTICLE IV-A
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
SECTION 4.01. Corporate Existence and Power
36
SECTION 4.02. Corporate and Governmental Authorization; No Contravention
36
SECTION 4.03. Binding Effect
36
SECTION 4.04. Financial Information
36
SECTION 4.05. No Litigation
37
SECTION 4.06. Compliance with ERISA
37
SECTION 4.07. Compliance with Laws; Payment of Taxes
37
SECTION 4.08. Significant Subsidiaries
37
SECTION 4.09. Investment Company Act
37
SECTION 4.10. Ownership of Property; Liens
37
SECTION 4.11. No Default
38
SECTION 4.12. Full Disclosure
38
SECTION 4.13. Environmental Matters
38
SECTION 4.14. Capital Stock
38
SECTION 4.15. Margin Stock
39
SECTION 4.16. Solvency
39
SECTION 4.17. Anti-Corruption Laws and Sanctions
39
SECTION 4.18. EEA Financial Institutions
39
ARTICLE IV-B
REPRESENTATIONS AND WARRANTIES OF THE BANKS AND THE ADMINISTRATIVE AGENT
SECTION 4.19. Administrative Agent and Bank Corporate Existence and Power
39
SECTION 4.20. Administrative Agent and Bank Binding Effect
40
SECTION 4.21. Compliance with ERISA
40
ARTICLE V
COVENANTS
SECTION 5.01. Information
41
SECTION 5.02. Inspection of Property, Books and Records
43
SECTION 5.03. Negative Pledge
43
SECTION 5.04. Maintenance of Existence
44
SECTION 5.05. Consolidations, Mergers and Sales of Assets
45
SECTION 5.06. Use of Proceeds
45
SECTION 5.07. Compliance with Laws; Payment of Taxes
45
SECTION 5.08. Insurance
45
SECTION 5.09. Maintenance of Property
46
SECTION 5.10. Environmental Notices
46

ii



--------------------------------------------------------------------------------



SECTION 5.11. Environmental Matters
46
SECTION 5.12. Environmental Release
46
ARTICLE VI
DEFAULTS
SECTION 6.01. Events of Default
46
SECTION 6.02. Notice of Default
48
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Appointment, Powers and Immunities
49
SECTION 7.02. Reliance by Administrative Agent
50
SECTION 7.03. Defaults
50
SECTION 7.04. Rights of Administrative Agent as a Bank
50
SECTION 7.05. Indemnification
50
SECTION 7.06. CONSEQUENTIAL DAMAGES
51
SECTION 7.07. Nonreliance on Administrative Agent and Other Banks
51
SECTION 7.08. Failure to Act
52
SECTION 7.09. Resignation or Removal of Administrative Agent
52
SECTION 7.10. Certain Named Parties
52
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
53
SECTION 8.02. Illegality
54
SECTION 8.03. Increased Cost and Reduced Return
55
SECTION 8.04. Base Rate Loans Substituted for Euro-Dollar Loans
56
SECTION 8.05. Compensation
57
SECTION 8.06. Replacement of Banks
57
ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Notices
58
SECTION 9.02. No Waivers
59
SECTION 9.03. Expenses; Documentary Taxes
59
SECTION 9.04. Indemnification; Limitation of Liability
59
SECTION 9.05. Sharing of Setoffs
63
SECTION 9.06. Amendments and Waivers
64
SECTION 9.07. Successors and Assigns
65
SECTION 9.08. Confidentiality
70

iii



--------------------------------------------------------------------------------



SECTION 9.09. Obligations Several
71
SECTION 9.10. New York Law
71
SECTION 9.11. Severability
71
SECTION 9.12. Interest
71
SECTION 9.13. Interpretation
72
SECTION 9.14. Consent to Jurisdiction
72
SECTION 9.15. Counterparts; Electronic Execution
72
SECTION 9.16. USA Patriot Act
73
SECTION 9.17. No Fiduciary Relationship
73
SECTION 9.18. Headings
73
SECTION 9.19. Integration
74
SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
74


iv



--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
EXHIBIT A-1              FORM OF SYNDICATED LOAN NOTE
EXHIBIT A-2              FORM OF MONEY MARKET LOAN NOTE
EXHIBIT B                 FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT C                 FORM OF NOTICE OF BORROWING: SYNDICATED LOAN
EXHIBIT D                 FORM OF COMPLIANCE CERTIFICATE
EXHIBIT E                 FORM OF CLOSING CERTIFICATE
EXHIBIT F                  FORM OF MONEY MARKET QUOTE REQUEST
EXHIBIT G                 FORM OF MONEY MARKET QUOTE
SCHEDULE 4.05              LITIGATION
SCHEDULE 4.08              SIGNIFICANT SUBSIDIARIES
SCHEDULE 9.01              ADDRESSES




v




--------------------------------------------------------------------------------



THIS 364-DAY REVOLVING CREDIT FACILITY AGREEMENT, dated as of March 23, 2020, is
made by and among:
THE HOME DEPOT, INC., a Delaware corporation, as the Borrower,
JPMORGAN CHASE BANK, N.A., a banking corporation organized and existing under
the laws of the State of New York, in its capacity as a Bank and as
Administrative Agent for the Banks, and
THE OTHER BANKS from time to time party hereto.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.Definitions. The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:
“Act” has the meaning set forth in Section 9.16.
“Adjusted LIBO Rate” means, for any Interest Period, with respect to any
Euro-Dollar Loan, the rate of interest per annum equal to the quotient obtained
(rounded upwards, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable LIBO Rate for such Interest Period by (ii) 1.00 minus the
Reserve Requirement. The Adjusted LIBO Rate shall be adjusted automatically on
and as of the effective date of any change in the Reserve Requirement.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Banks hereunder, and its successors and permitted assigns in such
capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, (i) any other Person that
directly, or indirectly through one or more intermediaries, controls such Person
(a “Controlling Person”), (ii) any other Person which is controlled by or is
under common control with a Controlling Person, or (iii) any Person of which
such Person owns, directly or indirectly, 20% or more of the common stock or
equivalent equity interests. As used herein, the term “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” means this 364-Day Revolving Credit Facility Agreement, together
with all amendments and supplements from time to time hereto.
1



--------------------------------------------------------------------------------



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Euro-Dollar Loan, the applicable rate per annum set forth in the table on
Appendix I hereto under the appropriate caption “Base Rate Spread” or “LIBOR
Spread”, as the case may be, based upon the Ratings as of such date. Each change
in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P or Moody’s
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the Rating most recently in effect prior to such change or
cessation.
“Assignee” has the meaning set forth in Section 9.07(c).
“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 9.07(c) substantially in the form attached hereto as
Exhibit B or such other form as shall be approved by the Administrative Agent.
“Authority” has the meaning set forth in Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank” means each financial institution executing a counterpart hereof as a
“Bank” and each other financial institution which may hereafter become a Bank by
executing and delivering an Assignment and Acceptance pursuant to Section 9.07,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Acceptance.
“Bank Parties” has the meaning set forth in Section 9.17.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day is
not a Business Day, the immediately
2



--------------------------------------------------------------------------------



preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate (or, if the LIBO Screen Rate is
not available for a deposit in Dollars with a maturity of one month but is
available for periods both longer and shorter than such period, the Interpolated
Rate) at approximately 11:00 A.M., London time, on such day; provided that if
such rate shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 8.01 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 8.01(b)), then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above; provided that the Base Rate
shall not be less than 1% per annum.
“Base Rate Borrowing” has the meaning given to such term in the definition of
“Borrowing”.
“Base Rate Loan” means a Loan to be made as a Base Rate Loan pursuant to the
applicable Notice of Borrowing, Section 2.02(f) or Article VIII, as applicable.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
or (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means The Home Depot, Inc., a Delaware corporation, and its
successors and its permitted assigns.
“Borrowing” means a borrowing hereunder consisting of Loans made to the Borrower
at the same time by the Banks pursuant to Article II. A Borrowing is a “Base
Rate Borrowing” if such Loans are Base Rate Loans and a “Euro-Dollar Borrowing”
if such Loans are Euro-Dollar Loans. A Borrowing is a “Syndicated Borrowing” if
it is made pursuant to Section 2.01, and a “Money Market Borrowing” if it is
made pursuant to Section 2.03.
“Borrowing Date” has the meaning set forth in Section 2.03(b).
“Business Day” means any day which is not a Saturday, Sunday or a day on which
banks in the State of New York are authorized or obligated by law, executive
order or governmental decree to be closed and, with respect to the selection,
funding, interest rate, payment, and Interest Period of any Euro-Dollar Loan, on
which the banks are open for dealings in Dollar deposits in the London interbank
market.


3



--------------------------------------------------------------------------------



“Capital Stock” means any nonredeemable capital stock of the Borrower or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Borrower), whether common or preferred.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq., implementing regulations and
amendments, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Inventory System established pursuant to CERCLA, as amended from time
to time.
“Change in Control” means (i) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 40.0% or more of the outstanding shares of the voting stock of
the Borrower; or (ii) during any period of two consecutive years a majority of
the Board of Directors of the Borrower shall not consist of individuals who were
either (A) nominated to become directors by the Board of Directors of the
Borrower or (B) appointed or approved as directors by directors so nominated.
“Change of Law” has the meaning set forth in Section 8.02.
“Claim” has the meaning set forth in Section 9.04(a).
“Closing Certificate” has the meaning set forth in Section 3.01(c).
“Closing Date” means March 23, 2020.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
U.S. federal tax code.
“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Loans pursuant to Section 2.01. The initial amount of the Commitment of
each Bank that is party hereto on the date hereof is set forth in that certain
letter agreement dated the date hereof, among the Borrower and such Banks, and
the initial amount of the Commitment of each Bank that becomes party hereto
pursuant to Section 9.07 is set forth in the applicable Assignment and
Acceptance, and, in each case, such amount may be (a) decreased from time to
time pursuant to Sections 2.08 and 2.09 or (b) increased or decreased from time
to time to reflect any assignments to or by such Bank effected in accordance
with Section 9.07. The aggregate amount of Commitments on the date hereof is
$3,500,000,000.
“Commitment Termination Date” means March 22, 2021.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Bank by means of electronic
communications pursuant to Section 9.01, including through the Platform.
4



--------------------------------------------------------------------------------



“Compliance Certificate” has the meaning set forth in Section 5.01(c).
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and its Subsidiaries (minus applicable reserves) determined on a
consolidated basis in accordance with GAAP minus (b) the sum of (i) current
liabilities of the Borrower and its Subsidiaries, except for current maturities
of long-term Debt and obligations under capital leases, and (ii) goodwill and
other intangible assets of the Borrower and its Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of the Borrower most recently delivered to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) (or, prior to
the first delivery of such financial statements, the consolidated financial
statements of the Borrower referred to in Section 4.04(a)).
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
the capitalized lease obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts payable under a banker’s acceptance, (vi) all Redeemable
Preferred Stock of such Person (in the event such Person is a corporation),
(vii) all obligations of such Person to reimburse any bank or other Person in
respect of amounts that have actually been paid under a letter of credit or
similar instrument, (viii) all Debt of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person (provided, that,
for purposes of this clause (viii), non-recourse Debt in excess of the value of
the asset securing such Debt shall not be counted), and (ix) all Debt of others
Guaranteed by such Person.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
5



--------------------------------------------------------------------------------



“Default Rate” means (a) with respect to any Loan, on any day, the sum of 2% per
annum plus the interest rate (including the Applicable Margin) applicable to
such Loan hereunder and (b) with respect to interest and fees, on any day, the
sum of 2% per annum plus the interest rate (including the Applicable Margin)
applicable to Base Rate Loans pursuant to Section 2.06(a).
“Defaulting Bank” means, subject to Section 2.14(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied (which determination of such Bank shall not be dispositive as to
whether such failure has in fact occurred) or (ii) pay to the Administrative
Agent or any other Bank any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Bank’s obligation to
fund a Loan hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Bank shall not
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in such Bank or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.
Any determination by the Administrative Agent that a Bank is a Defaulting Bank
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Bank (subject to Section 2.14(b)) upon delivery of written notice of such
determination to such Bank, the Borrower and each other Bank.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of
6



--------------------------------------------------------------------------------



an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites required by any
Environmental Requirement.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent, or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
“Environmental Requirements” means any foreign, federal, state, local or
regional statute, law, ordinance, code, rule, regulation, order, decree, permit
or license regulating, relating to, or imposing liability or standards of
conduct concerning, health, safety or any environmental matters or conditions,
environmental protection or conservation, including without limitation,
7



--------------------------------------------------------------------------------



CERCLA; CERCLIS; the Superfund Amendments and Reauthorization Act of 1986, as
amended; the Resource Conservation and Recovery Act, as amended; the Toxic
Substances Control Act, as amended; the Clean Air Act, as amended; the Clean
Water Act, as amended; together with all regulations promulgated thereunder, and
any other “Superfund” or “Superlien” law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Borrowing” has the meaning given to such term in the definition of
“Borrowing”.
“Euro-Dollar Loan” means a Loan to be made as a Euro-Dollar Loan pursuant to the
applicable Notice of Borrowing.
“Event of Default” has the meaning set forth in Section 6.01.
“Excess” has the meaning set forth in Section 9.12.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b)  U.S. federal withholding Taxes
imposed on amounts payable to or for the account of a Recipient with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which such Recipient becomes a party hereto (other than pursuant to
an assignment request by the Borrower under Section 8.06 or 9.06(d)) or changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either to such Recipient's assignor immediately
before such Recipient became a party hereto or changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.12(d) and (d) any withholding Taxes imposed under FATCA.
“Facility Fee” has the meaning set forth in Section 2.07.
“Facility Fee Rate” means the rate per annum set forth as the “Facility Fee
Rate” on Appendix I.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any fiscal or regulatory legislation,
8



--------------------------------------------------------------------------------



rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Foreign Bank” means a Bank that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Funding Obligation” has the meaning set forth in Section 9.07(h).
“GAAP” means generally accepted accounting principles in the United States of
America in effect, from time to time, applied on a basis consistent with those
which, in accordance with Section 1.02 are to be used in making the calculations
for purposes of determining compliance with the terms of this Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including,
without limitation, the Bank for International Settlements and the Basel
Committee on Banking Supervision or any successor or similar authority to either
of the foregoing).
“Granting Bank” has the meaning set forth in Section 9.07(h).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation of such other Person (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to provide collateral security, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
to the extent that such an arrangement would be considered to be a guaranty
under GAAP, entered into for the purpose of assuring in any other manner the
obligee of such Debt or other obligation of the payment thereof or to protect
such obligee against loss in respect thereof (in whole or in part), provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning. For purposes hereof, the amount
9



--------------------------------------------------------------------------------



of any Guarantee shall be deemed to be equal to the lesser of (i) any stated
amount of the guarantee or (ii) the outstanding amount of the obligation
directly or indirectly guaranteed.
“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. § 6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) “hazardous substance”,
“pollutant”, or “contaminant” as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including, crude oil or any fraction thereof, or (d) pesticides, as
defined in the Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or
in any applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.04(a).
“Interest” has the meaning set forth in Section 9.12.
“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third or sixth month thereafter, as the
Borrower may elect in the applicable Notice of Borrowing; provided that:
(a) any Interest Period (subject to paragraph (c) below) which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall, subject to paragraph (c) below,
end on the last Business Day of the appropriate subsequent calendar month; and
(c) no Interest Period may be selected which begins before the Maturity Date and
would otherwise end after the Maturity Date.
“Interpolated Rate” means, at any time, with respect to any period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
such period; and (b) the LIBO Screen Rate for the shortest period for which the
LIBO Screen Rate is available that exceeds such period, in each case, at such
time.
10



--------------------------------------------------------------------------------



“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.
“Lending Office” means, as to each Bank, its office set forth in its
Administrative Questionnaire delivered by it to the Administrative Agent or such
other office as such Bank may hereafter designate as its Lending Office by
notice to the Borrower and the Administrative Agent.
“LIBO Rate” means, with respect to any Euro-Dollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Rate and (b) if the LIBO Rate, determined as set forth
above, shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.
“LIBO Screen Rate” means, for any date and time, with respect to any Euro-Dollar
Borrowing for any Interest Period, or with respect to any determination of the
Base Rate pursuant to clause (c) of the definition thereof, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in Dollars
(for delivery on the first day of such Interest Period) for a period equal in
length to the applicable period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01 or LIBOR02) or, in the event such
rate does not appear on such page of the Reuters screen or on any successor or
substitute page on such screen that displays such rate, on the appropriate page
of such other information service that publishes such rate from time to time as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset; exclusive, however, of (i) any
liens for taxes or governmental charges either not yet delinquent or which are
being contested in good faith by appropriate proceedings, (ii) liens not
securing Debt which are created by or relating to any legal proceeding which at
the time are being contested in good faith by appropriate proceedings or (iii)
any other statutory or inchoate lien securing amounts other than Debt which are
not delinquent.
“Loan” means any loan made by any Bank to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, the Notes, any other document to which
the Borrower is a party evidencing, relating to or securing the Loans, and any
other document or
11



--------------------------------------------------------------------------------



instrument delivered from time to time in connection with this Agreement, the
Notes or the Loans, as such documents and instruments may be amended or
supplemented from time to time.
“Margin Stock” means “margin stock” as defined in Regulations T, U or X.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Banks under the Loan Documents, or the ability of
the Borrower to perform its obligations under the Loan Documents to which it is
a party, as applicable, or (c) the legality, validity or enforceability of any
Loan Document, which, in the case of clauses (b) and (c), would reasonably be
expected to result in either the Administrative Agent or any Bank not obtaining
the practical realization of the significant benefits purported to be provided
thereby; provided, however, that in no event shall either the Borrower’s lack of
access to the commercial paper market or the consequences thereof, in and of
itself, be deemed to constitute a Material Adverse Effect.
“Maturity Date” shall mean the Commitment Termination Date.
“Maximum Rate” has the meaning set forth in Section 9.12.
“Money Market Borrowing” has the meaning given to such term in the definition of
“Borrowing”.
“Money Market Loan Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit A-2, evidencing the obligation of the
Borrower to repay Money Market Loans, together with all amendments,
consolidations, modifications, renewals and supplements thereto.
“Money Market Loans” means Loans made pursuant to the terms and conditions set
forth in Section 2.03 hereof.
“Money Market Quote” has the meaning set forth in Section 2.03(c).
“Money Market Quote Request” has the meaning set forth in Section 2.03(b).
“Money Market Rate” has the meaning set forth in Section 2.03(c).
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Non-Consenting Bank” has the meaning set forth in Section 9.06(d).


12



--------------------------------------------------------------------------------



“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.
“Notes” means, individually and collectively, as the context shall require, each
of the Syndicated Loan Notes and the Money Market Loan Notes.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 A.M. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.06 or 9.06(d)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day as an overnight bank funding rate.
“Participant” has the meaning set forth in Section 9.07(b).
“Participant Register” has the meaning set forth in Section 9.07(b).


13



--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA and any successor entity performing
similar functions.
“Person” means an individual, a corporation, a partnership, an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or a member of the
Controlled Group for employees of the Borrower or any member of the Controlled
Group or (ii) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which the Borrower or a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding 5 plan
years made contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” has the meaning set forth in Section 9.01(b).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Properties” means all real property owned, leased or otherwise used or occupied
by the Borrower or any Subsidiary, wherever located.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Ratings” means, on any day, the ratings by S&P and Moody’s applicable on such
day to the senior, unsecured, long-term indebtedness for borrowed money of the
Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Recipient” means the Administrative Agent and any Bank.
“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person (i) required (by the terms of the governing instruments or at the
option of the holder) to be mandatorily redeemed for cash at any time prior to
the Maturity Date (by sinking fund or similar payments or otherwise) or (ii)
redeemable at the option of the holder thereof at any time prior to the Maturity
Date.
14



--------------------------------------------------------------------------------



“Refunding Loan” means a new Loan made on the day on which an outstanding Loan
is maturing, the conversion of a Base Rate Borrowing to a Euro-Dollar Borrowing,
or the conversion of a Euro-Dollar Borrowing to a Base Rate Borrowing, if and to
the extent that the proceeds thereof are used for the purpose of paying such
maturing Loan or Loan being converted, excluding any difference between the
amount of such maturing Loan or Loan being converted and any greater amount
being borrowed on such day and actually either being made available to the
Borrower pursuant to Section 2.02(c) or remitted to the Administrative Agent as
provided in Section 2.12, in each case as contemplated in Section 2.02(d).
“Register” has the meaning set forth in Section 9.07(e.)
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Banks” means, at any time, Banks having aggregate Commitments equal in
amount to more than 50% of the Total Revolving Credit Commitment or, if the
Commitments are no longer in effect, Banks holding more than 50% of the
aggregate outstanding principal amount of the sum of the (i) total Syndicated
Loans and (ii) total Money Market Loans. The Commitments, Syndicated Loans and
Money Market Loans of any Defaulting Bank shall be disregarded in determining
the Required Banks at any time.
“Reserve Requirement” means, at any time, the maximum rate (expressed as a
percentage) at which reserves (including, without limitation, any marginal,
special, supplemental, or emergency reserves) are required to be maintained
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) by member banks of the Federal Reserve
System against “Eurocurrency liabilities” (as such term is used in Regulation
D). Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the Adjusted LIBO Rate is to be determined, or (ii) any category of
extensions of credit or other assets which include Euro-Dollar Loans.


15



--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Reuters” shall mean Thomson Reuters Corporation, a corporation incorporated
under and governed by the Business Corporations Act (Ontario), Canada, or its
successor.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any applicable full-scope Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any applicable
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person 50%
or more owned by any such Person or Persons referred to in clause (a) or (b)
above.
“Sanctions” means applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Significant Subsidiary” means any Subsidiary of the Borrower with respect to
which, as of the most recently completed Fiscal Quarter, either (i) the Borrower
and its other Subsidiaries’ investments in and advances to the Subsidiary exceed
10% of Total Assets, or (ii) the Borrower’s and its other Subsidiaries’
proportionate share of Total Assets (after intercompany eliminations) of the
Subsidiary exceeds 10% of Total Assets; provided, however, that if there are two
or more Subsidiaries with respect to which, as of the most recently completed
Fiscal Quarter, either (i) the Borrower’s and its other Subsidiaries’
investments in and advances to each such Subsidiary exceed 5% and are less than
10% of Total Assets, but the aggregate of such investments in and advances to
such Subsidiaries exceeds 15% of Total Assets, or (ii) the Borrower’s and its
other Subsidiaries’ proportionate share of Total Assets (after intercompany
eliminations) of each such Subsidiary exceeds 5% and is less than 10% of Total
Assets, but the aggregate proportionate share of Total Assets of such
Subsidiaries exceeds 15% of Total Assets, then in either case, such
Subsidiaries, taken together, shall constitute a Significant Subsidiary.
“SPC” has the meaning set forth in Section 9.07(h).
“Stated Maturity Date” means, with respect to any Money Market Loan, the stated
maturity date therefor specified by the Bank in the applicable Money Market
Quote.


16



--------------------------------------------------------------------------------



“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.
“Syndicated Borrowing” has the meaning given to such term in the definition of
“Borrowing”.
“Syndicated Loans” means Base Rate Loans or Euro-Dollar Loans made pursuant to
the terms and conditions set forth in Section 2.01.
“Syndicated Loan Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit A-1, evidencing the obligation of the
Borrower to repay Syndicated Loans, together with all amendments,
consolidations, modifications, renewals and supplements thereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transferee” has the meaning set forth in Section 9.07(d).
“Total Assets” means the total assets of the Borrower and its Consolidated
Subsidiaries, determined as of the most recently completed Fiscal Quarter in
accordance with GAAP.
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Commitments under this Agreement as of such time, which amount is equal to
$3,500,000,000 as of the date hereof, as such amount may be reduced from time to
time in accordance with Section 2.08 or Section 2.09.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Wholly Owned Subsidiary” means any Subsidiary all of the shares of Capital
Stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with
17



--------------------------------------------------------------------------------



respect to the United Kingdom, any powers of the applicable Resolution Authority
under the Bail-In Legislation to cancel, reduce, modify or change the form of a
liability of any UK Financial Institution or any contract or instrument under
which that liability arises, to convert all or part of that liability into
shares, securities or obligations of such Person or any other Person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
SECTION 1.02.Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent (except for changes in presentation
with which the Borrower’s independent registered public accounting firm has
concurred or otherwise required by a change in GAAP) with the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks. With respect to any such change with which
the Borrower’s independent registered public accounting firm has concurred or
required by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents, if either: (i) the Borrower shall
have objected to determining such compliance on such basis at the time of
delivery of such financial statements, or (ii) the Required Banks shall so
object in writing within 30 days after the delivery of such financial
statements, such calculations shall instead be made on a basis consistent with
those used in the preparation of the latest financial statements as to which
such objection shall not have been made (which, if objection is made in respect
of the first financial statements delivered under Section 5.01 hereof, shall
mean the financial statements referred to in Section 4.04). Further, at any time
any change in GAAP or change in financial statement presentation as to which the
independent registered public accounting firm has concurred would affect the
computation of any financial ratio or requirement set forth in this Agreement,
if either the Borrower or the Required Banks shall so request, the
Administrative Agent, the Banks and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or change in financial statement presentation
(subject to the approval of the Borrower and the Required Banks); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein (subject, however, to the
first sentence of this Section) and (ii) the Borrower shall provide to the
Administrative Agent and the Banks financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or financial statement
presentation. Notwithstanding the foregoing, (a) all terms of an accounting
character used herein shall be interpreted, and all accounting determinations
hereunder shall be made, including with respect to the definitions of Debt and
Consolidated Net Tangible Assets, without giving effect to any change in
accounting for leases resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent any lease (or
similar arrangement conveying the right to use) would be required to be treated
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2017 and (b)
the amount of any Debt shall be determined without giving effect to any election
under Financial Accounting Standards Board Accounting Standards
18



--------------------------------------------------------------------------------



Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any Debt at
“fair value”, as defined therein.
SECTION 1.03.References. Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules”, “Sections” and other
Subdivisions are references to articles, exhibits, schedules, sections and other
subdivisions hereof.
SECTION 1.04.Use of Defined Terms. All terms defined in this Agreement shall
have the same defined meanings when used in any of the other Loan Documents,
unless otherwise defined therein or unless the context shall require otherwise.
SECTION 1.05.Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders; the singular shall include the plural, and the plural shall include the
singular. Titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
SECTION 1.06.Time. Except as otherwise expressly provided, all dates and times
of day specified herein shall refer to such dates and times at New York, New
York.
SECTION 1.07.Interest Rates; LIBOR Notification. The interest rate on
Euro-Dollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Euro-Dollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 8.01(b), Section 8.01(b)
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to Section 8.01, in
advance of any change to the reference rate upon which the interest rate on
Euro-Dollar Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 8.01(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
19



--------------------------------------------------------------------------------



SECTION 1.08.Money Market Loans. Notwithstanding anything in this Agreement to
the contrary, Section 2.03 shall be of no force and effect, any defined terms
exclusively relating to Money Market Loans shall be null and void and any
provision of this Agreement (other than this sentence) containing any such
defined term or terms or any cross reference or cross references to Section 2.03
(or any subsection thereof) shall be read as if such defined term or terms and
such cross reference or cross references were not included therein (with such
other changes, grammatical or otherwise, as may be necessary given the context
to give full effect to this sentence).
ARTICLE II
THE CREDITS
SECTION 2.01.Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth herein, to make Syndicated Loans in Dollars to the Borrower
from time to time from and including April 1, 2020 until the Commitment
Termination Date; provided that, immediately after each such Syndicated Loan is
made, (i) the aggregate principal amount outstanding of all Syndicated Loans
made by such Bank shall not exceed the amount of its Commitment and (ii) the
aggregate principal amount of all Syndicated Loans and Money Market Loans
outstanding shall not exceed the Total Revolving Credit Commitment. In the event
that, at any time, any of the limits set forth in clause (i) or (ii) of the
immediately preceding sentence are exceeded, the Borrower agrees to immediately
make such payments and prepayments as shall be necessary to comply with each
such provision. Each Syndicated Borrowing under this Section 2.01 shall be in an
aggregate principal amount of (i) in the case of Base Rate Loans, $1,000,000 or
any larger multiple of $500,000 and (ii) in the case of Euro-Dollar Loans,
$5,000,000 or any larger multiple of $500,000, except that any such Syndicated
Borrowing, whether a Base Rate Borrowing or a Euro-Dollar Borrowing, may be in
the aggregate principal amount of the unused Commitments. Each Syndicated
Borrowing under this Section 2.01 shall be made from the Banks ratably in
proportion to their respective Commitments. Any Bank’s Money Market Loans shall
not reduce such Bank’s Commitment for purposes of future Borrowings under this
Section 2.01. Within the foregoing limits, the Borrower may borrow and reborrow
under this Section 2.01 at any time before the Commitment Termination Date, and
may repay or, to the extent permitted by Section 2.10, prepay Syndicated Loans
at any time before the Maturity Date.
SECTION 2.02.Method of Borrowing. (a) The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”), which shall be substantially in the form
of Exhibit C, prior to 12:00 P.M. (Noon) on the same day for a Base Rate
Borrowing, and prior to 9:00 A.M. at least two (2) Business Days prior to each
Euro-Dollar Borrowing, specifying:
(i) the date of such Borrowing, which shall be a Business Day,
(ii) the aggregate principal amount of such Borrowing,
20



--------------------------------------------------------------------------------



(iii) whether the Syndicated Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and
(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s ratable
share of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.
(c) Not later than 2:00 P.M. on the date of each Syndicated Borrowing, each Bank
shall (except as provided in paragraph (d) of this Section) make available its
ratable share of such Syndicated Borrowing in Dollars immediately available in
New York, New York, to the Administrative Agent at its address referred to in
Section 9.01. Unless any applicable condition specified in Article III has not
been satisfied or waived, the Administrative Agent will make the funds so
received from the Banks available to the Borrower at the Administrative Agent’s
aforesaid address not later than 4:30 P.M. on the date of any relevant
Syndicated Borrowing. Unless the Administrative Agent receives notice from a
Bank, at the Administrative Agent’s address referred to in or specified pursuant
to Section 9.01, (i) in the case of a Base Rate Borrowing, no later than 1:30
P.M. on the same day as such Base Rate Borrowing and (ii) in the case of any
other type of Syndicated Borrowing, no later than 4:00 P.M. on the Business Day
before the date of a Syndicated Borrowing, stating that such Bank will not make
a Loan in connection with such Syndicated Borrowing, the Administrative Agent
shall, in relation to the Banks, be entitled to assume that such Bank will make
a Loan in connection with such Syndicated Borrowing and, in reliance on such
assumption, the Administrative Agent may (but shall not be obligated to) make
available such Bank’s ratable share of such Syndicated Borrowing to the Borrower
for the account of such Bank. If the Administrative Agent makes any such Bank’s
ratable share of a Borrowing available to the Borrower, the Administrative Agent
shall promptly notify (which notice may be telephonic) the Borrower of the
identity of the Bank for whom such funds were advanced and the amount of such
advance. The Administrative Agent shall promptly notify (which notice may be
telephonic) the Borrower of the details of any notice received from any Bank
stating that any such Bank does not intend to make its ratable share of funds
available in connection with any relevant Borrowing. If the Administrative Agent
makes such Bank’s ratable share available to the Borrower and such Bank does not
in fact make its ratable share of such Syndicated Borrowing available on such
date and has not given notice to the Administrative Agent as provided above of
such intention, the Administrative Agent shall be entitled to recover such
Bank’s ratable share from such Bank or the Borrower (and for such purpose shall
be entitled to charge such amount to any account of the Borrower maintained with
the Administrative Agent upon prior notice to the Borrower), together with
interest thereon for each day during the period from the date of such Syndicated
Borrowing until such sum shall be paid in full at a rate per annum equal to (i)
in the case of a payment to be made by such Bank, the greater of the NYFRB Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to such Syndicated Borrowing,
provided that any such payment by the Borrower of such Bank’s ratable share and
interest thereon shall be without prejudice to any rights that the Borrower may
have against such Bank. If the
21



--------------------------------------------------------------------------------



Administrative Agent does not exercise its option to advance funds for the
account of such Bank, it shall forthwith notify the Borrower of such decision.
(d) If any Bank makes a new Syndicated Loan hereunder on a day on which the
Borrower is to repay all or any part of an outstanding Syndicated Loan from such
Bank, such Bank shall apply the proceeds of its new Syndicated Loan to make such
repayment as a Refunding Loan and only an amount equal to the difference (if
any) between the amount being borrowed and the amount of such Refunding Loan
shall be made available by such Bank to the Administrative Agent as provided in
paragraph (c) of this Section, or remitted by the Borrower to the Administrative
Agent as provided in Section 2.12, as the case may be.
(e) Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation Section 2.01 and Section 2.03, no Borrowing may be
made if there shall have occurred or would occur as a result of such Borrowing,
a Default or an Event of Default, which Default or Event of Default shall not
have been cured or waived.
(f) In the event that a Notice of Borrowing fails to specify whether the
Syndicated Loans comprising such Syndicated Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, such Syndicated Loans shall be made as Base Rate Loans. If
the Borrower is otherwise entitled under this Agreement to repay any Syndicated
Loans maturing at the end of an Interest Period applicable thereto with the
proceeds of a new Syndicated Borrowing, and the Borrower fails to repay such
Syndicated Loans using its own moneys and fails to give a Notice of Borrowing in
connection with such new Syndicated Borrowing, a new Syndicated Borrowing shall
be deemed to be made on the date such Syndicated Loans mature in an amount equal
to the principal amount of the Syndicated Loans so maturing, and the Syndicated
Loans comprising such new Syndicated Borrowing shall be Base Rate Loans.
(g) Notwithstanding anything to the contrary contained herein, including,
without limitation, Section 2.01 and Section 2.03, there shall not be more than
ten (10) Euro-Dollar Borrowings and/or Money Market Borrowings outstanding at
any given time.
(h) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.02(c) or 9.04(c), then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent to satisfy such Bank’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and for application to, any future funding obligations of such
Bank under any such Section, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
SECTION 2.03.Money Market Loans. (a) In addition to making Syndicated
Borrowings, the Borrower may, as set forth in this Section 2.03, request the
Banks to make offers to make Money Market Borrowings available to the Borrower
in Dollars. The Banks may, but shall have no obligation to, make such offers and
the Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.03; provided that, the aggregate principal
amount of all Money Market Loans, together with the aggregate principal
22



--------------------------------------------------------------------------------



amount of all Syndicated Loans, at any one time outstanding shall not exceed the
Total Revolving Credit Commitment at such time.
(b) When the Borrower wishes to request offers to make Money Market Loans, it
shall give the Administrative Agent (which shall promptly notify the Banks)
notice substantially in the form of Exhibit F hereto (a “Money Market Quote
Request”) so as to be received no later than 12:00 P.M. (Noon) at least one (1)
Business Day prior to the date of the Money Market Borrowing proposed therein,
or such other time and date as the Borrower and the Administrative Agent, with
the consent of the Required Banks, may agree, specifying:
(i) the proposed date of such Money Market Borrowing, which shall be a Business
Day (the “Borrowing Date”);
(ii) the maturity date (or dates) (each a “Stated Maturity Date”) for repayment
of each Money Market Loan to be made as part of such Money Market Borrowing
(which Stated Maturity Date shall be that date occurring from one (1) day to 270
days from the date of such Money Market Borrowing); provided, that the Stated
Maturity Date for any Money Market Loan may not extend beyond the Maturity Date
(as in effect on the date of such Money Market Quote Request); and
(iii) the aggregate amount of principal to be received by the Borrower as a
result of such Money Market Borrowing, which shall be at least $1,000,000 or any
larger multiple of $500,000, but shall not cause the limits specified in Section
2.03(a) to be violated.
The Borrower may request offers to make Money Market Loans having up to three
(3) different Stated Maturity Dates in a single Money Market Quote Request;
provided, that the request for each separate Stated Maturity Date shall be
deemed to be a separate Money Market Quote Request for a separate Money Market
Borrowing.
(c) (i) Each Bank may, but shall have no obligation to, submit a response
containing an offer to make a Money Market Loan substantially in the form of
Exhibit G hereto (a “Money Market Quote”) in response to any Money Market Quote
Request; provided, that, if the Borrower’s request under Section 2.03(b)
specified more than one (1) Stated Maturity Date, such Bank may, but shall have
no obligation to, make a single submission containing a separate offer for each
such Stated Maturity Date, and each such separate offer shall be deemed to be a
separate Money Market Quote. Each Money Market Quote must be submitted to the
Administrative Agent not later than 10:30 A.M. on the Borrowing Date; provided
that any Money Market Quote submitted by JPMorgan may be submitted, and may only
be submitted, if JPMorgan notifies the Borrower of the terms of the offer
contained therein not later than 15 minutes prior to the time that the other
Banks must have submitted their respective Money Market Quotes. Subject to
Section 6.01, any Money Market Quote so made shall be irrevocable except with
the written consent of the Administrative Agent given on the instructions of the
Borrower.


23



--------------------------------------------------------------------------------



(ii) Each Money Market Quote shall specify:
(A) the proposed Borrowing Date and Stated Maturity Date therefor;
(B) the principal amounts of the Money Market Loan which the quoting Bank is
willing to make for the applicable Money Market Quote, which principal amounts
(x) may be greater than or less than the Commitment of the quoting Bank, (y)
shall be at least $1,000,000 or a larger integral multiple of $500,000, and (z)
may not exceed the principal amount of the Money Market Borrowing for which
offers were requested;
(C) the rate of interest per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) offered for each such Money Market Loan, (such amounts
being hereinafter referred to as the “Money Market Rate”); and
(D) the identity of the quoting Bank.
Unless otherwise agreed by the Administrative Agent and the Borrower, no Money
Market Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable
Money Market Quote Request (other than setting forth the maximum principal
amounts of the Money Market Loan which the quoting Bank is willing to make for
the applicable Interest Period) and, in particular, no Money Market Quote may be
conditioned upon acceptance by the Borrower of all (or some specified minimum)
of the principal amount of the Money Market Loan for which such Money Market
Quote is being made.
(d) The Administrative Agent shall as promptly as practicable after the Money
Market Quote is submitted, but in any event not later than 11:30 A.M. on the
Borrowing Date, notify the Borrower of the terms (i) of any Money Market Quote
submitted by a Bank that is in accordance with Section 2.03(c) and (ii) of any
Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Bank with respect to the same
Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Administrative Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of the Money Market Borrowing for which Money
Market Quotes have been received and (B) the respective principal amounts and
Money Market Rates so offered by each Bank (identifying the Bank that made each
Money Market Quote).
(e) Not later than 12:30 P.M. on the Borrowing Date, the Borrower shall notify
the Administrative Agent of its acceptance or nonacceptance of the Money Market
Quotes so notified to it pursuant to Section 2.03(d) (and the failure of the
Borrower to give such notice by such time shall constitute nonacceptance) and
the Administrative Agent shall promptly notify each affected Bank. In the case
of acceptance, such notice shall specify the aggregate principal amount of Money
Market Quotes for each Stated Maturity Date that are accepted. The Borrower may
accept any Money Market Quote in whole or in part; provided that:
24



--------------------------------------------------------------------------------



(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;
(ii) the aggregate principal amount of each Money Market Loan comprising a Money
Market Borrowing shall be at least $1,000,000 or in larger multiples of
$500,000, but shall not cause the limits specified in Section 2.03(a) to be
violated;
(iii) acceptance of Money Market Quotes may only be made in ascending order of
Money Market Rates, beginning with the lowest rate so offered; and
(iv) the Borrower may not accept any Money Market Quote where the Administrative
Agent has advised the Borrower that such Money Market Quote fails to comply with
Section 2.03(c)(ii) or otherwise fails to comply with the requirements of this
Agreement (including without limitation, Section 2.03(a)).
If Money Market Quotes are made by two (2) or more Banks with the same Money
Market Rates for a greater aggregate principal amount than the amount in respect
of which Money Market Quotes are accepted for the related Stated Maturity Date
(after taking into account the acceptance of all Money Market Quotes with lower
Money Market Rates, if any, offered by any Bank for such related Stated Maturity
Date), then the principal amount of Money Market Loans in respect of which such
Money Market Quotes are accepted shall be allocated by the Borrower among such
Banks as nearly as possible in proportion to the aggregate principal amount of
such Money Market Quotes. Determinations by the Borrower of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.
(f) Any Bank whose Money Market Quote has been accepted shall, not later than
1:30 P.M. on the Borrowing Date, make the appropriate amount of such Money
Market Loan available to the Administrative Agent at its address referred to in
Section 9.01 in immediately available funds. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower on such date by depositing the
same, in immediately available funds, not later than 4:30 P.M., in an account of
the Borrower maintained with JPMorgan.
SECTION 2.04.Evidence of Indebtedness; Notes. (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank, including the amounts of principal and interest payable and paid to such
Bank from time to time hereunder.
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the type thereof and, in the case of
a Euro-Dollar Loan, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the accounts of the Banks and each Bank’s
share thereof.


25



--------------------------------------------------------------------------------



(c) The entries made in the accounts maintained pursuant to paragraph (a)
and (b) of this Section shall be rebuttable presumptive evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Bank or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.
(d) Any Bank may request (i) that Syndicated Loans made by it be evidenced by a
single Syndicated Loan Note payable to such Bank for the account of its Lending
Office in an amount equal to the original principal amount of such Bank’s
Commitment and (ii) that Money Market Loans made by it be evidenced by a single
Money Market Loan Note payable to such Bank for the account of its Lending
Office in an amount equal to the original principal amount of the total
Commitments. In such event, the Borrower shall prepare, execute and deliver to
the Administrative Agent a Syndicated Loan Note and a Money Market Loan Note
payable to such Bank.
(e) Upon receipt of any Bank’s Notes, the Administrative Agent shall deliver
such Notes to such Bank. Each Bank shall record, and prior to any transfer of
its Notes shall endorse on the schedules forming a part thereof appropriate
notations to evidence, the date, amount and maturity of, and effective interest
rate for, each Loan made by it, the date and amount of each payment of principal
made by the Borrower with respect thereto, and such schedules of each such
Bank’s Notes shall constitute rebuttable presumptive evidence of the respective
principal amounts owing and unpaid on such Bank’s Notes; provided, that the
failure of any Bank to make any such recordation or endorsement shall not affect
the obligation of the Borrower hereunder or under the Notes or the ability of
any Bank to assign its Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Notes and to attach to and make a part of any Note a
continuation of any such schedule as and when required. In order to verify the
Loans outstanding from time to time, at the request of the Borrower, the
Administrative Agent shall furnish the Borrower with its records of transactions
under this Agreement, in reasonable detail.
SECTION 2.05.Maturity of Loans. (a)Each Syndicated Loan included in any
Syndicated Borrowing shall mature, and the principal amount thereof shall be due
and payable, on the last day of the Interest Period (if any) applicable to such
Borrowing. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Bank the principal of each
Syndicated Loan at the maturity thereof.
(b) Each Money Market Loan included in any Money Market Borrowing shall mature,
and the principal amount thereof shall be due and payable, upon the Stated
Maturity Date therefor. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Bank the principal of each
Money Market Loan at the maturity thereof.
(c) Notwithstanding the foregoing, the outstanding principal amount of the
Loans, if any, together with all accrued but unpaid interest thereon, if any,
shall be due and payable on the Maturity Date.
26



--------------------------------------------------------------------------------



SECTION 2.06.Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
date plus the Applicable Margin. Such interest shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing on the last Business Day of June 2020, and upon the Maturity Date;
for the avoidance of doubt, the first interest payment to be made on the last
Business Day of June 2020 shall include interest from the Closing Date to, but
excluding, June 30, 2020.
(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the Adjusted LIBO Rate for such
Interest Period. Such interest shall be payable for each Interest Period on the
last day thereof (and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof) and upon the repayment of
such Loan.
(c) Each Money Market Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Money Market Loan is made until
it becomes due, at a rate per annum equal to the applicable Money Market Rate
set forth in the relevant Money Market Quote. Such interest shall be payable on
the earlier of the Stated Maturity Date thereof and the time such loan is
prepaid or repaid, and, if the Stated Maturity Date occurs more than three
months after the date of the relevant Money Market Loan, at intervals of three
months after the first day thereof.
(d) In the event of Default in payment of any principal of or interest on any
Loan or any fee payable by the Borrower hereunder, such overdue amount to the
fullest extent permitted by applicable law, after as well as before judgment,
shall automatically and without notice bear interest at the Default Rate, which
interest will be payable on demand.
SECTION 2.07.Fees; Calculations. (a) The Borrower shall pay to the
Administrative Agent for the ratable account of each Bank a facility fee (the
“Facility Fee”), which shall accrue at the Facility Fee Rate on the average
daily amount of the Commitment of such Bank, whether or not used (and, following
the termination of such Commitment, on the sum of the Syndicated Loans of such
Bank), during the period from and including March 31, 2020 to but excluding the
Maturity Date (or, if later, the date of repayment of all the Syndicated Loans)
and shall be payable, in arrears, on each March 31, June 30, September 30 and
December 31 and on the Maturity Date (and, thereafter, on demand).
(b) The Borrower shall pay to the Administrative Agent, for the account and sole
benefit of the Administrative Agent, such fees and other amounts at such times
as have been agreed by the Administrative Agent and the Borrower.
SECTION 2.08.Optional Termination or Reduction of Commitments. The Borrower may,
upon notice to the Administrative Agent (which notice the Administrative Agent
shall promptly forward to the Banks but which notice shall be revocable until
the specified date of such commitment termination or reduction), terminate at
any time, or proportionately reduce the Commitments from time to time by an
aggregate amount of at least $5,000,000, or any larger
27



--------------------------------------------------------------------------------



multiple of $1,000,000. If the Commitments are terminated in their entirety, all
accrued fees (as provided under Section 2.07) shall be due and payable on the
effective date of such termination (unless such notice has been previously
revoked).
SECTION 2.09.Termination of Commitments. The Commitments shall terminate (i) on
the Commitment Termination Date, (ii) upon any earlier date specified in any
notice of termination sent by the Administrative Agent (acting at the direction
of the Required Banks) to the Borrower following a Change in Control and (iii)
as provided in Section 6.01, and upon any such termination, the Loans (together
with accrued interest thereon and fees payable with respect thereto) then
outstanding shall be due and payable on such date.
SECTION 2.10.Optional Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent (which notice the Administrative Agent shall promptly
forward to the Banks but which notice shall be revocable until the specified
date of such payment), prepay any Base Rate Borrowing in whole or in part at any
time, in a minimum amount of at least $500,000, or any larger multiple of
$500,000 (or the remaining outstanding principal amount of such Borrowing, if
less), by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the Banks included in such relevant
Borrowing.
(b) Subject to any and all payments required pursuant to the provisions of
Article VIII hereof, the Borrower may prepay all or any portion of the principal
amount of any Money Market Borrowing or Euro-Dollar Borrowing prior to the
Stated Maturity Date or the end of the relevant Interest Period, respectively,
applicable to such Borrowing, in a minimum amount of at least $500,000 or any
larger multiple of $500,000 (or the remaining outstanding principal amount of
such Borrowing, if less), by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. Each such optional
prepayment of a Euro-Dollar Borrowing shall be applied to prepay ratably the
Loans of the Banks included in such relevant Borrowing.
(c) Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share of such prepayment.
SECTION 2.11.Mandatory Prepayment. On each date on which the Commitments are
reduced pursuant to Section 2.08, the Borrower shall repay or prepay such
principal amount of the outstanding Loans (together with interest accrued
thereon), as may be necessary so that after such payment the aggregate unpaid
principal amount of the Loans does not exceed the amount of the Total Revolving
Credit Commitment, as then reduced.
SECTION 2.12.General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and of fees hereunder not
later than 1:00 P.M. on the date when due, without offset, in federal funds or
other funds immediately available in New York, New York, to the Administrative
Agent at its address referred to in Section 9.01. The Administrative Agent will
promptly distribute to each Bank (and, following the occurrence and during the
continuance of an Event of Default, for application by such Bank against amounts
owing to such Bank by the Borrower in such order as such Bank shall elect) its
ratable share of
28



--------------------------------------------------------------------------------



each such payment received by the Administrative Agent for the account of the
Banks; provided, that, should the Administrative Agent actually receive any
relevant payment from the Borrower prior to 1:00 P.M. on the date when due, the
Administrative Agent shall initiate the distribution process (by wire or
otherwise) to such Bank of each such Bank’s ratable portion of any payment
received by the Administrative Agent prior to 5:00 P.M.
(b) Whenever any payment of principal of, or interest on, the Base Rate Loans or
Money Market Loans shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of or interest on, the Euro-Dollar Loans shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Business Day.
(c) All payments of principal, interest and fees and all other amounts to be
made by or on account of any obligation of the Borrower pursuant to this
Agreement and the Loan Documents (including with respect to any Loan or fee
relating thereto) shall be paid without deduction for, and free from, any Taxes.
In the event that the Borrower is required by applicable law to make any such
withholding or deduction of Taxes on any payment pursuant to this Agreement or
any Loan Document (including with respect to any Loan or fee relating thereto),
the Borrower shall timely pay such deduction or withholding to the applicable
Governmental Authority (or, if the Administrative Agent or any Bank is required
to pay any amount in respect of which such deduction or withholding should have
been made, promptly reimburse such payment), and shall promptly furnish to the
Administrative Agent and any Bank in respect of which such deduction or
withholding is made all receipts and other documents evidencing such payment
and, to the extent such deduction or withholding is in respect of an Indemnified
Tax, shall pay to each such Bank additional amounts as may be necessary in order
that the amount received by such Bank after the required withholding or
deduction (including any withholding or deduction of Indemnified Taxes imposed
on such additional amounts) shall equal the amount such Bank would have received
had no such withholding or deduction of Indemnified Taxes been made.
(d) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(e) Any Bank that is entitled to an exemption from, or reduction of, withholding
Tax with respect to payments made under this Agreement or any other Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
29



--------------------------------------------------------------------------------



completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12(e) and Section 2.12(f)) shall not be
required if in the Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.
Without limiting the generality of the foregoing: (A) each Bank that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent on or about the date
on which such Bank becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed copies of IRS Form W-9 certifying that such Bank is exempt from
U.S. federal backup withholding tax; and (B) each Foreign Bank that is entitled
to an exemption from, or reduction of, any applicable withholding Tax with
respect to interest payments under this Agreement or any Loan Document agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Bank from which the related participation shall
have been purchased and to the Administrative Agent), on or about the date on
which such Bank becomes a party to this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or Administrative Agent), two
(2) duly completed originals of whichever of the following is applicable: (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower under the Loan Documents are
effectively connected with such Foreign Bank’s conduct of a trade or business in
the United States; (ii) Internal Revenue Service Form W-8 BEN or W-8 BEN-E, as
applicable, or any successor form thereto, certifying that such Foreign Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which eliminates or reduces the rate of withholding tax on payments of
interest; (iii) Internal Revenue Service Form W-8 BEN or W-8 BEN-E, as
applicable, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (a) establishing that the payment to the Foreign
Bank qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (b) stating that (1) the Foreign Bank is not
a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Bank, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Bank is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Bank is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Bank,
including Forms W-8 IMY (including all required statements) or W-8 EXP. Each
Bank agrees that if any form or certification it previously delivered under this
Agreement expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f) If a payment made to a Bank under this Agreement or any Loan Document would
be subject to withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
30



--------------------------------------------------------------------------------



and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Bank
has complied with such Bank’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this paragraph, FATCA
shall include any amendments made to FATCA after the date of this Agreement and
any regulations or official interpretations thereof.
(g) Each Bank shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Bank that are paid or payable by the Administrative Agent in connection
with this Agreement or any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.12(g) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Bank a certificate stating the
amount of taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(h) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(i) In the event any Bank or other party to this Agreement receives a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts paid pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund)
promptly upon receipt thereof; provided, however, if at any time thereafter it
is required to return such refund to a Governmental Authority, the indemnifying
party shall promptly repay to it the amount of such refund.
(j) Further, if any Bank shall have required the Borrower to pay any Taxes or
additional amounts to such Bank or any Governmental Authority for the account of
such Bank pursuant to this Section, then such Bank shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to this Section in the future, and (ii) would not subject such Bank to
any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Bank. The Borrower
31



--------------------------------------------------------------------------------



hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
(k) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and the Banks
contained in Sections 2.12(c) through 2.12(j) shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement and the other
Loan Documents.
SECTION 2.13.Computation of Interest and Fees. Interest on the Loans shall be
computed on the basis of a year of 365/366 days, as to Base Rate Loans, and 360
days, as to Euro-Dollar Loans and Money Market Loans, in each case for the
actual number of days elapsed, calculated as to each Interest Period or Stated
Maturity Date, as applicable, from and including the first day thereof to but
excluding the last day thereof. Facility Fees and any other fees payable
hereunder from time to time shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day).
SECTION 2.14.Defaulting Banks.
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Bank, then, until such time as such Bank is no longer
a Defaulting Bank, to the extent permitted by applicable law:
(i) Such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Banks.
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Article VI or otherwise) or received by
the Administrative Agent from a Defaulting Bank pursuant to any right of setoff
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Bank has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Bank’s potential future funding obligations with respect
to Loans under this Agreement; fourth, to the payment of any amounts owing to
the Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Bank against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Bank as a result of such
Defaulting Bank's breach of its
32



--------------------------------------------------------------------------------



obligations under this Agreement; and sixth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Bank has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Bank until such time as all Loans are
held by the Banks pro rata in accordance with the Commitments under this
Agreement. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post cash collateral pursuant to this Section 2.14(a)(ii) shall be
deemed paid to and redirected by such Defaulting Bank, and each Bank irrevocably
consents thereto.
(iii) A Defaulting Bank shall not be entitled to receive any Facility Fee for
any period during which that Bank is a Defaulting Bank except on the outstanding
principal amount of the Syndicated Loans that have in fact been funded by it.
(b) If the Borrower and the Administrative Agent agree in writing that a Bank is
no longer a Defaulting Bank, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Bank will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Banks or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held pro rata by the Banks in accordance with their respective
Commitments, whereupon such Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Bank was a Defaulting
Bank; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.


33



--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND BORROWINGS
SECTION 3.01.Conditions to First Borrowing. The obligation of each Bank to make
Syndicated Loans hereunder is subject to the satisfaction of each of the
following conditions on or prior to the Closing Date:
(a) the receipt by the Administrative Agent, on or prior to the Closing Date, of
the following:
(i)        from each of the parties hereto of (A) a duly executed counterpart of
this Agreement signed by such party or (B) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging) that such party has executed a counterpart of this
Agreement;
(ii)        opinion letters of Alston & Bird LLP and of Stacy S. Ingram, Esq.,
Associate General Counsel and Deputy Corporate Secretary to the Borrower each
dated as of the Closing Date, addressed to the Administrative Agent and the
Banks and covering such matters relating to the transactions contemplated hereby
as the Administrative Agent may reasonably request;
(iii)        a certificate (the “Closing Certificate”) substantially in the form
of Exhibit E, dated as of the Closing Date, signed by a principal financial
officer of the Borrower, to the effect that (A) no Default has occurred and is
continuing on the Closing Date and (B) the representations and warranties of the
Borrower contained in Article IV-A are true and correct on and as of the Closing
Date;
(iv)        all documents which the Administrative Agent may reasonably request
relating to the existence of the Borrower, the corporate authority for and the
validity of this Agreement, the Notes, and the other Loan Documents and any
other matters relevant hereto or thereto, all in form and substance reasonably
satisfactory to the Administrative Agent, including, without limitation, a
certificate of incumbency of the Borrower, signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as to the names, true signatures
and incumbency of the officer or officers, respectively, of the Borrower
authorized to execute and deliver the Loan Documents, and certified copies of
the following items, for the Borrower: (A) Certificate/Articles of
Incorporation, (B) Bylaws, (C) a certificate of the Secretary of State of the
state of incorporation as to the good standing of the Borrower as a corporation
in that state, and (D) the action taken by the Board of Directors authorizing
the execution, delivery and performance of this Agreement, the Notes, and the
other Loan Documents; and
(v)        such other certificates or documents as the Administrative Agent may
reasonably request.
(b) [Reserved].
34



--------------------------------------------------------------------------------



(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any party hereunder or under any other Loan Document.
(d) The Banks shall have received all documentation and other information
reasonably requested by the Banks or the Administrative Agent under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.
SECTION 3.02.Conditions to All Borrowings. The obligation of each Bank to make a
Syndicated Loan on the occasion of each Syndicated Borrowing (including any
Syndicated Borrowing made on the Closing Date), other than a Borrowing which
consists solely of a Refunding Loan, is subject to the satisfaction of the
following conditions:
(a) receipt by the Administrative Agent of a Notice of Borrowing;
(b) the fact that, immediately before and after giving effect to such Borrowing,
no Default or Event of Default shall have occurred and be continuing;
(c) the fact that the representations and warranties of the Borrower contained
in Article IV-A shall be true and correct in all material respects on and as of
the date of such Borrowing (other than (i) any representation or warranty that
relates solely to an earlier date, in which case such representation or warranty
shall be true as of such earlier date, and (ii) the representations and
warranties found in Sections 4.04(b) and 4.05), provided that to the extent any
such representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects;
(d) the fact that, immediately after such Borrowing, the aggregate outstanding
principal amount of the Syndicated Loans of each Bank will not exceed the amount
of its Commitment; and
(e) the fact that, immediately after such Borrowing, the sum of (i) the
aggregate outstanding principal amount of the Syndicated Loans and (ii) the
aggregate outstanding principal amount of the Money Market Loans will not exceed
the Total Revolving Credit Commitment.
Each Borrowing (whether a Syndicated Borrowing or a Money Market Borrowing)
hereunder shall be deemed to be a representation and warranty by the Borrower on
the date thereof as to the truth and accuracy of the facts specified in
paragraphs (b), (c), (d), and (e) of this Section (except that to the extent
they relate to a particular date only, each Borrowing shall be deemed to be a
representation and warranty as to their truth and accuracy only as of such
date).
ARTICLE IV-A
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
The Borrower represents and warrants that:
35



--------------------------------------------------------------------------------



SECTION 4.01.Corporate Existence and Power. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, is duly qualified to transact business in
every jurisdiction where the failure to so qualify would reasonably be expected
to have or cause a Material Adverse Effect, and has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where the failure to possess any such
powers, licenses, authorizations, consents, or approvals would not reasonably be
expected to have or cause a Material Adverse Effect.
SECTION 4.02.Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Loan Documents (i) are within the Borrower’s corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) require
no action by or in respect of or filing with, any governmental body, agency or
official, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the certificate of incorporation or
by-laws of the Borrower or of any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Borrower or any of its
Significant Subsidiaries, and (v) do not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Significant Subsidiaries.
SECTION 4.03.Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, and the
Notes and the other Loan Documents, when executed and delivered in accordance
with this Agreement, will constitute valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and the bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.
SECTION 4.04.Financial Information. (a) (i) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of February 3, 2019, and the
related consolidated statements of income, stockholders’ equity and cash flows
for the Fiscal Year then ended, reported on by KPMG LLP, filed on Form 10-K with
the Securities and Exchange Commission, and (ii) the consolidated balance sheets
of the Borrower and its Consolidated Subsidiaries as of May 5, 2019, August 4,
2019 and November 3, 2019 and the related consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Quarter then ended, in each
case filed on Form 10-Q with the Securities and Exchange Commission, fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods (subject, in
the case of such quarterly financial statements, to normal year-end audit
adjustments and the absence of certain footnotes).
(b) Since February 3, 2019, there has been no event, act, condition or
occurrence having a Material Adverse Effect.


36



--------------------------------------------------------------------------------



SECTION 4.05.No Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Borrower threatened, against or affecting the Borrower
or any of its Subsidiaries before any court or arbitrator or any governmental
body, agency or official which would reasonably be expected to have or cause a
Material Adverse Effect; provided, however, that the Borrower hereby discloses
to the Administrative Agent and the Banks that certain actions, suits and
proceedings as described in Schedule 4.05 hereof are pending or threatened
against the Borrower and its Subsidiaries, all as described in such Schedule.
SECTION 4.06.Compliance with ERISA. (a) The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan, and have not incurred any liability to the PBGC or a Plan under Title
IV of ERISA, except, in each case, as would not reasonably be expected to have
or cause a Material Adverse Effect.
(b) The Borrower represents and warrants as of the Closing Date that the
Borrower and each member of the Controlled Group is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.
SECTION 4.07.Compliance with Laws; Payment of Taxes. The Borrower and its
Subsidiaries are in compliance with all applicable laws, regulations and similar
requirements of governmental authorities, except where (i) such compliance is
being contested in good faith through appropriate proceedings or (ii) the
failure to be in compliance would not reasonably be expected to have or cause a
Material Adverse Effect. There have been filed on behalf of the Borrower and its
Subsidiaries all federal, state and local income, excise, property and other tax
returns which are required to be filed by them and all taxes shown due and owing
by such returns have been paid except where the failure to make such filings
would not reasonably be expected to have or cause a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.
SECTION 4.08.Significant Subsidiaries. As of the Closing Date, the Borrower has
no Significant Subsidiaries except for those Significant Subsidiaries listed on
Schedule 4.08, which accurately sets forth each such Subsidiary’s complete name
and jurisdiction of organization.
SECTION 4.09.Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
SECTION 4.10.Ownership of Property; Liens. Each of the Borrower and each of the
Significant Subsidiaries of the Borrower has title to its properties sufficient
for the conduct of its business, and none of such property is subject to any
Lien except as permitted in Section 5.03.


37



--------------------------------------------------------------------------------



SECTION 4.11.No Default. Neither the Borrower nor any of the Consolidated
Subsidiaries of the Borrower is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound which could reasonably be expected to have or cause
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
SECTION 4.12.Full Disclosure. All written information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Bank will be, true and correct in all material respects or based on
what the Borrower in good faith believes to be reasonable estimates on the date
as of which such information is stated or certified.
SECTION 4.13.Environmental Matters. (a) Neither the Borrower nor any Subsidiary
is subject to any Environmental Liability which would reasonably be expected to
have or cause a Material Adverse Effect. Neither the Borrower nor any Subsidiary
has been designated as a potentially responsible party under CERCLA or under any
state statute similar to CERCLA, and, as of the Closing Date, none of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA, except for such designations of
the Borrower or any Subsidiary, or of any Properties thereof, that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Borrower, are present at or have or are migrating from any
adjacent site or facility, except in compliance with all applicable
Environmental Requirements, and except to the extent no Material Adverse Effect
would reasonably be expected to result therefrom.
(c) The Borrower, and each of its Subsidiaries and Affiliates, (i) has procured
all Environmental Authorizations necessary for the conduct of its business and
(ii) is in compliance with all Environmental Requirements in connection with the
operation of the Properties and the Borrower’s, and each of its Subsidiaries’
and Affiliates’, respective businesses, in each case set forth in either of
clause (i) or (ii) where the failure to procure or non-compliance with which
would reasonably be expected to have or cause a Material Adverse Effect.
SECTION 4.14.Capital Stock. The issued shares of Capital Stock of the Borrower’s
Wholly Owned Subsidiaries which are Significant Subsidiaries are owned by the
Borrower free and clear of any Lien or adverse claim, other than as permitted by
Section 5.03. At least a majority of the issued shares of capital stock of each
of the Borrower’s other Significant Subsidiaries (other than Wholly Owned
Subsidiaries which are Significant Subsidiaries) is owned by the Borrower free
and clear of any Lien or adverse claim, other than as permitted by Section 5.03.


38



--------------------------------------------------------------------------------



SECTION 4.15.Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any Loan
will be used for any purpose, including, without limitation, to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, which violates, or which is
inconsistent with, the provisions of Regulation U or Regulation X.
SECTION 4.16.Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, the Borrower
will not be “insolvent,” within the meaning of such term as used in O.C.G.A.
§ 18-2-22 or as defined in § 101 of Title 11 of the United States Code or
Section 2 of the Uniform Fraudulent Transfer Act, or any other applicable state
law pertaining to fraudulent transfers, as each may be amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
SECTION 4.17.Anti-Corruption Laws and Sanctions. The Borrower maintains and will
maintain in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and, to the knowledge of the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. To the
knowledge of the Borrower, neither this credit facility nor any Loans made
hereunder will, whether directly or, to the knowledge of the Borrower,
indirectly, be used by or for the benefit of a Sanctioned Person or will result
in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.
SECTION 4.18.EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.
ARTICLE IV-B
REPRESENTATIONS AND WARRANTIES OF THE BANKS AND THE ADMINISTRATIVE AGENT
The Administrative Agent and each Bank severally represents and warrants on
behalf of itself, but not on behalf of any other Person, that:
SECTION 4.19.Administrative Agent and Bank Corporate Existence and Power. (a) It
is a banking association, corporation or other legal entity, as applicable, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all corporate powers and all material
governmental licenses, authorizations and approvals required to perform its
obligations hereunder.
(b) It is a commercial lender or financial institution which makes Loans in the
ordinary course of its business and that it will make its Loans hereunder for
its own account in the ordinary course of such business; provided, however that,
subject to Section 9.07 below, the disposition of the Loans of that Bank shall
at all times be within its exclusive control.
39



--------------------------------------------------------------------------------



SECTION 4.20.Administrative Agent and Bank Binding Effect. This Agreement
constitutes a valid and binding agreement of it enforceable against it in
accordance with its terms, provided that the enforceability hereof is subject in
each case to general principles of equity and to bankruptcy, insolvency and
similar laws affecting the enforcement of creditors’ rights generally.
SECTION 4.21.Compliance with ERISA. (a) As of the date such Person became a Bank
party hereto, to, and from the date such Person became a Bank party hereto to
the date such Person ceases being a Bank party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i) such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that none of the
40



--------------------------------------------------------------------------------



Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Bank (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any other Loan
Document or any documents related to hereto or thereto).
(c) The Administrative Agent hereby informs the Banks that neither the
Administrative Agent nor any of its Affiliates is undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that the
Administrative Agent and its Affiliates have a financial interest in the
transactions contemplated hereby in that they (i) may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if they extended the Loans or the Commitments for an amount
less than the amount being paid for an interest in the Loans or the Commitments
by such Bank or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE V
COVENANTS
The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable hereunder or under any Note remains unpaid:
SECTION 5.01.Information. The Borrower will deliver to the Administrative Agent
for distribution to each Bank:
(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by KPMG LLP or other independent registered public
accounting firm of nationally recognized standing, with such certification to be
free of material exceptions and qualifications, except as permitted by Section
1.02;
(b) as soon as available and in any event within 45 days after the end of each
of the first three (3) Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter (or Fiscal Year in the case of
balance sheets) and the corresponding portion of the previous Fiscal Year, all
certified (subject to the absence of footnotes and to normal year-end audit
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer or the chief accounting officer of the Borrower;
41



--------------------------------------------------------------------------------



(c) simultaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) above, a certificate, substantially in the
form of Exhibit D (a “Compliance Certificate”), of the chief financial officer,
the treasurer or the chief accounting officer of the Borrower stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto;
(d) promptly after any of the chief executive, chief financial, chief operating,
chief legal or chief accounting officer, or the treasurer of the Borrower
becomes aware of the occurrence of any Default, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;
(e) promptly upon the mailing thereof to the stockholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or monthly reports which the Borrower
shall have filed with the Securities and Exchange Commission;
(g) if and when the Borrower or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice, in each case
of clauses (i) through (iii), where such event or occurrence (or the
circumstances that are the subject of any such notice), either individually or
in the aggregate with all other such events or occurrences (or the circumstances
that are the subject of any such notice) described in this clause (g), would be
reasonably likely to give rise to a Material Adverse Effect; and
(h) as applicable, from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries, or such
other information concerning the Borrower and its Subsidiaries as may be
required under any applicable “know your customer” laws, in each case, as the
Administrative Agent, at the request of any Bank, may reasonably request;
provided, however, that in any event the Borrower shall not be obligated to
deliver any such information to the extent delivery thereof could compromise any
attorney-client privilege or that would cause undue expense or burden for the
Borrower to obtain or prepare.


42



--------------------------------------------------------------------------------



Information required to be delivered to the Administrative Agent pursuant to
this Section 5.01 shall be deemed to have been delivered to the Administrative
Agent, and by the Administrative Agent to the Banks, if such information shall
have been posted on the Platform or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov and the Borrower shall
have notified the Administrative Agent of the availability of reports containing
such information on such website; provided that the Borrower shall deliver paper
copies of such information to any Bank that requests such delivery. Information
required to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.
SECTION 5.02.Inspection of Property, Books and Records. The Borrower will (i)
keep, and cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries in conformity with GAAP in all material
respects shall be made of all dealings and transactions in relation to its
business and activities; and (ii) permit, and cause each Subsidiary to permit,
representatives of the Administrative Agent at the Banks’ expense and limited to
once per year prior to the occurrence of a Default and at the Borrower’s expense
after the occurrence of a Default to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records relevant in the reasonable judgment of the Administrative Agent to an
assessment of the Borrower’s creditworthiness, and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants; provided that the Borrower shall be given the
opportunity to participate in any discussions with the Borrower’s independent
public accountants; and provided, further, that if in the Borrower’s judgment
the disclosure of any requested information would compromise any attorney-client
privilege, privilege afforded to attorney work product or similar privilege, the
Borrower shall make available redacted versions of requested documents or, if
unable to do so consistent with the preservation of such privilege, shall
endeavor in good faith otherwise to disclose information responsive to the
Administrative Agent’s requests in a manner that will protect such privilege.
The Borrower agrees to cooperate and assist in such visits and inspections, in
each case at such reasonable times and as often as may reasonably be requested.
SECTION 5.03.Negative Pledge. Neither the Borrower nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount with respect to Debt
for borrowed money and capital leases not exceeding $1,500,000,000;
(b) any Lien existing on any asset of any Person at the time such Person becomes
a Consolidated Subsidiary and not created in contemplation thereof;
(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset
(or effecting any repairs, improvements or additions to such asset), provided
that such Lien attaches to such asset concurrently with or within 18 months
after the acquisition or completion of construction, repair or improvement
thereof;
43



--------------------------------------------------------------------------------



(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into, or otherwise acquired by, the Borrower or a
Consolidated Subsidiary and not created in contemplation of such event;
(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Consolidated Subsidiary and not created in contemplation of such
acquisition;
(f) Liens securing Debt owing by any Subsidiary to the Borrower or another
Subsidiary;
(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing paragraphs of
this Section, provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt secured by any such Lien is not
increased (other than by the amount of accrued interest, fees and transactions
costs);
(h) Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt (other than Debt arising from operating
leases which become capital leases as required by GAAP) and (ii) do not, in the
aggregate, materially detract from the value of the assets of the Borrower and
its Subsidiaries, taken as a whole, or materially adversely impair the business
operations of the Borrower and its Subsidiaries, taken as a whole;
(i) any Lien on Margin Stock;
(j) Liens arising from any synthetic lease transaction pursuant to which the
Borrower or any of its Subsidiaries is a lessee;
(k) Liens securing the obligations and liabilities of the Borrower hereunder;
and
(l) Liens not otherwise permitted by the foregoing paragraphs of this Section
securing Debt (other than Debt hereunder) in an aggregate principal amount at
any time outstanding not to exceed 12.5% of Consolidated Net Tangible Assets;
provided, however, that all Liens permitted by the foregoing paragraphs (a)
through (i) and (l) shall at no time secure Debt in an aggregate amount greater
than 15% of Consolidated Net Tangible Assets.
SECTION 5.04.Maintenance of Existence. The Borrower shall maintain its corporate
existence, except as permitted by Section 5.05. The Borrower shall carry on its
businesses (directly or through its Subsidiaries) in all material respects in
substantially the same manner and in substantially the same fields as such
businesses are now carried on (or other fields reasonably related thereto or
that are reasonable extensions thereof).


44



--------------------------------------------------------------------------------



SECTION 5.05.Consolidations, Mergers and Sales of Assets. The Borrower will not
consolidate with or merge into any other Person, or sell, lease or otherwise
transfer (or permit its Subsidiaries to sell, lease or otherwise transfer)
assets constituting all or substantially all the assets of the Borrower and its
Subsidiaries to any other Person; provided that the Borrower may consolidate or
merge with another Person if (A) such Person is solvent and organized under the
laws of the United States of America or one of its states, (B) the Borrower is
the corporation surviving such merger or consolidation and (C) immediately after
giving effect to such merger or consolidation, no Event of Default shall have
occurred and be continuing.
SECTION 5.06.Use of Proceeds.
(a)No portion of the proceeds of the Loans will be used by the Borrower or any
Subsidiary for any purpose which would result in the violation of Regulation U
or Regulation X.
(b)No part of the proceeds of any Loan will knowingly be used by the Borrower or
any Subsidiary, whether directly or indirectly, (i) in furtherance of an offer,
payment, promise to pay, authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country or (iii) in any manner that would result in the violation by the
Borrower or any Subsidiary of any applicable Sanctions.
SECTION 5.07.Compliance with Laws; Payment of Taxes. The Borrower will, and will
cause each of its Subsidiaries and each member of the Controlled Group to,
comply with applicable laws (including but not limited to ERISA), regulations
and similar requirements of governmental authorities (including but not limited
to PBGC), except where the necessity of such compliance is being contested in
good faith through appropriate proceedings or where the failure to so comply
would not reasonably be expected to have or cause a Material Adverse Effect. The
Borrower will, and will cause each of its Subsidiaries to, pay promptly when due
all taxes, assessments, governmental charges, claims for labor, supplies, rent
and other obligations which, if unpaid, would become a lien against the property
of the Borrower or any of their Subsidiaries, except (i) liabilities being
contested in good faith and against which, if requested by the Administrative
Agent, the Borrower will set up reserves in accordance with GAAP or (ii) where
the failure so to pay would not reasonably be expected to have or cause a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08.Insurance. The Borrower will maintain, and will cause each of its
Significant Subsidiaries to maintain (either in the name of the Borrower or in
such Significant Subsidiary’s own name), with financially sound and reputable
insurance companies, insurance on all its property in substantially such amounts
and against substantially such risks as are usually insured against in the same
general area by companies of established repute and of similar size, business
operations and financial strength and taking into account that the Borrower and
its Subsidiaries (including Significant Subsidiaries) maintain material
self-insurance programs.


45



--------------------------------------------------------------------------------



SECTION 5.09. Maintenance of Property. The Borrower shall, and shall cause each
Significant Subsidiary to, maintain to the extent commercially reasonable all of
its properties and assets in good condition, repair and working order, ordinary
wear and tear excepted, except in each case to the extent the failure to do so
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
SECTION 5.10.Environmental Notices. The Borrower shall furnish to the
Administrative Agent prompt written notice of all Environmental Liabilities,
pending, threatened or anticipated Environmental Proceedings, Environmental
Notices, Environmental Judgments and Orders, and Environmental Releases at, on,
in, under or in any way affecting the Properties or any adjacent property, and
all facts, events, or conditions that could lead to any of the foregoing;
provided, that, no such notification will be required, unless any of the
foregoing facts, events or conditions would reasonably be expected to have or
cause a Material Adverse Effect.
SECTION 5.11.Environmental Matters. The Borrower and its Subsidiaries will not
use, produce, manufacture, process, treat, recycle, generate, store, dispose of
or manage at the Properties, or otherwise handle, or ship or transport to or
from the Properties, any Hazardous Materials except for Hazardous Materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed, or otherwise handled in the ordinary course of business in
compliance in all material respects with applicable Environmental Requirements,
and will take commercially reasonable steps to prohibit any third party from
doing any of the acts prohibited by the foregoing, except in each case to the
extent no Material Adverse Effect would reasonably be expected to result
therefrom.
SECTION 5.12.Environmental Release. The Borrower agrees that upon obtaining
knowledge of the occurrence of a material Environmental Release at or on any of
the Properties it will act promptly to investigate the extent of, and to take
appropriate remedial action to eliminate, such material Environmental Release,
whether or not ordered or otherwise directed to do so by any Environmental
Authority.
ARTICLE VI
DEFAULTS
SECTION 6.01.Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:
(a) the Borrower shall fail to pay when due any principal of any Loan or shall
fail to pay any interest on any Loan within five (5) Business Days after such
interest shall become due, or shall fail to pay any fee or other amount payable
hereunder within five (5) Business Days after such fee or other amount becomes
due; or
(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.03 to 5.06, inclusive; or


46



--------------------------------------------------------------------------------



(c) the Borrower shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by paragraph (a) or (b) above) and such failure shall not have been
cured within 30 days after the earlier to occur of (i) written notice thereof
being given to the Borrower by the Administrative Agent at the request of any
Bank or (ii) any of the chief executive, chief financial, chief operating, chief
legal or chief accounting officer of the Borrower otherwise becoming aware of
any such failure; or
(d) any representation, warranty, certification or statement made by the
Borrower in Article IV-A of this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect or misleading in any material respect when made (or deemed
made); or
(e) the Borrower or any Significant Subsidiary shall fail to make any payment in
respect of Debt (exclusive of Debt owing between and among the Borrower and its
respective Subsidiaries) outstanding in an aggregate amount in excess of
$100,000,000 (other than Debt hereunder) when due or within any applicable grace
period; or
(f) any event or condition shall occur which results in the acceleration of the
maturity of Debt for money borrowed outstanding in an aggregate amount in excess
of $100,000,000 of the Borrower or any Significant Subsidiary (including,
without limitation, pursuant to any required mandatory prepayment or “put” of
such Debt to the Borrower or any Significant Subsidiary by reason of the breach
by the Borrower or a Significant Subsidiary of a term or provision contained in
the agreement or instrument evidencing such Debt); or
(g) the Borrower or any Significant Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or
(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect; or
(i) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 (excluding any amount covered by third party
insurance or indemnification from a creditworthy third party as to which claims
have been filed and the insurer or indemnitor has not denied coverage) shall be
rendered against the Borrower or any
47



--------------------------------------------------------------------------------



Significant Subsidiary and such judgment or order shall continue unsatisfied,
unbonded and unstayed for a period of 75 days; or
(j) one or more federal tax liens securing an aggregate amount in excess of
$100,000,000 shall be filed against the Borrower or any Significant Subsidiary
under Section 6323 of the Code (or similar provision of tax law) or a lien of
the PBGC shall be filed against the Borrower or any Subsidiary under Section
4068 of ERISA and in either case such liens shall remain undischarged for a
period of 75 days after the date of filing; or
(k) the Borrower or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by the Borrower, any member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 75 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
such Plan or Plans must be terminated; and in each such case such event or
circumstance, individually or in the aggregate with all other such events or
circumstances described in this clause (k), would be reasonably likely to result
in a Material Adverse Effect;
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrower, declare the Loans and the Notes (together with accrued
interest thereon) to be, and the Loans and the Notes and all outstanding
principal amounts hereunder and thereunder shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, together with interest at
the Default Rate accruing on the principal amount thereof from and after the
date of such Event of Default and all other amounts due hereunder; provided that
if any Event of Default specified in paragraph (g) or (h) above occurs with
respect to the Borrower, without any notice to the Borrower or any other act by
the Administrative Agent or the Banks, the Commitments shall thereupon terminate
and the Loans and the Notes and all outstanding principal amounts hereunder and
thereunder (together with accrued interest thereon) shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, together with interest thereon
at the Default Rate accruing on the principal amount thereof from and after the
date of such Event of Default and all other amounts due hereunder.
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all other remedies at law or equity, and shall exercise any one or all of
them at the request of the Required Banks.
SECTION 6.02.Notice of Default. The Administrative Agent shall give notice to
the Borrower of any Default under Section 6.01(c), promptly upon being requested
to do so by any Bank and shall thereupon notify all the Banks thereof.
48



--------------------------------------------------------------------------------



ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01.Appointment, Powers and Immunities. Each Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as its administrative
agent hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such other powers as are reasonably incidental thereto.
The Administrative Agent: (a) shall have no duties or responsibilities except as
expressly set forth in this Agreement and the other Loan Documents, and shall
not by reason of this Agreement or any other Loan Document be a trustee for any
Bank or be subject to any fiduciary or other implied duties to any Bank,
regardless of whether a Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); (b) shall not
be responsible to the Banks for any recitals, statements, representations or
warranties contained in this Agreement or any other Loan Document, or in any
certificate or other document referred to or provided for in, or received by any
Bank under, this Agreement or any other Loan Document, or for the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document referred to or provided for herein
or therein or for any failure by the Borrower to perform any of its obligations
hereunder or thereunder; (c) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document
except to the extent requested by the Required Banks, and then only on terms and
conditions satisfactory to the Administrative Agent, (d) shall not have any duty
to take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Banks (or such other number or percentage of the Banks as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (e) shall not be responsible to any
Bank for any action taken or omitted to be taken by it hereunder or under any
other Loan Document or any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.
The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Banks, and, except for its consent rights under
Section 7.09, the Borrower shall not have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and under the other Loan Documents, the
Administrative Agent shall act solely as administrative agent of the Banks and
does not assume and shall not be
49



--------------------------------------------------------------------------------



deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower.
SECTION 7.02.Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, fax or email) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants or other experts selected by the Administrative Agent. As to any
matters not expressly provided for by this Agreement or any other Loan Document,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and thereunder in accordance with instructions
signed by the Required Banks or such other number of Banks as is expressly
required (or as the Administrative Agent shall in good faith believe to be
required) hereby or thereby, and such instructions of the Required Banks or
other Banks in any action taken or failure to act pursuant thereto shall be
binding on all of the Banks.
SECTION 7.03.Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default (other than the
nonpayment of principal of or interest on the Loans) unless the Administrative
Agent has received notice from a Bank or the Borrower specifying such Default or
Event of Default and stating that such notice is a “Notice of Default”. In the
event that the Administrative Agent receives such a notice of the occurrence of
a Default or an Event of Default, the Administrative Agent shall give prompt
notice thereof to the Banks. The Administrative Agent shall give each Bank
prompt notice of each nonpayment of principal of or interest on the Loans
whether or not it has received any notice of the occurrence of such nonpayment.
The Administrative Agent shall (subject to Section 9.06) take such action
hereunder with respect to such Default or Event of Default as shall be directed
by the Required Banks provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Banks.
SECTION 7.04.Rights of Administrative Agent as a Bank. With respect to the Loans
made by it, JPMorgan in its capacity as a Bank hereunder shall have the same
rights and powers hereunder as any other Bank and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Bank” or
“Banks” shall, unless the context otherwise indicates, include JPMorgan in its
individual capacity. The Administrative Agent may (without having to account
therefor to any Bank) accept deposits from, lend money to, act as the financial
advisor for and generally engage in any kind of banking, trust or other business
with the Borrower (and any of its Affiliates) as if it were not acting as the
Administrative Agent, and the Administrative Agent may accept fees and other
consideration from the Borrower (in addition to any agency fees and arrangement
fees heretofore agreed to between the Borrower and the Administrative Agent) for
services in connection with this Agreement or any other Loan Document or
otherwise without having to account for the same to the Banks.
SECTION 7.05.Indemnification. Each Bank severally agrees to indemnify the
Administrative Agent, to the extent the Administrative Agent shall not have been
reimbursed by the Borrower, ratably in accordance with its Commitment, for any
and all liabilities, obligations,
50



--------------------------------------------------------------------------------



losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, counsel fees and disbursements) or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Loan Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (excluding legal fees, to the extent excluded from the indemnification
provisions of Section 9.04 pursuant to Section 9.04(b)(v) and, unless an Event
of Default has occurred and is continuing, the normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or any such other documents;
provided, however, that no Bank shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the
Administrative Agent, as determined by a court of competent jurisdiction by a
final and nonappealable judgment. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.
SECTION 7.06.CONSEQUENTIAL DAMAGES. THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY BANK, THE BORROWER OR ANY OTHER PERSON OR ENTITY
FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. WITHOUT LIMITING OR OTHERWISE IMPAIRING THE
BORROWER’S INDEMNIFICATION OBLIGATIONS FOR THIRD-PARTY CLAIMS UNDER SECTION
9.04, THE BORROWER SHALL NOT BE RESPONSIBLE OR LIABLE TO THE ADMINISTRATIVE
AGENT, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
SECTION 7.07.Nonreliance on Administrative Agent and Other Banks. Each Bank
agrees that it has, independently and without reliance on the Administrative
Agent, any arranger of the credit facility established hereby, any other Bank or
their respective Related Parties, and based on such documents and information as
it has deemed appropriate, made its own credit analysis of the Borrower and
decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent, any arranger of the credit
facility established hereby, any other Bank or their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or any of the other Loan Documents. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Bank, the Administrative Agent
may presume that such condition is satisfactory to such Bank unless the
Administrative Agent shall have received notice to the contrary from such Bank
prior to the making of such Loan. The Administrative Agent shall not be required
to keep itself informed as to the performance or observance by the Borrower of
this Agreement or any of the other Loan Documents or any other
51



--------------------------------------------------------------------------------



document referred to or provided for herein or therein or to inspect the
properties or books of the Borrower or any other Person. Except for notices,
reports and other documents and information expressly required to be furnished
to the Banks by the Administrative Agent hereunder or under the other Loan
Documents, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of the Borrower or any other Person (or any of
their Affiliates) which may come into the possession of the Administrative Agent
or any of its Affiliates in any capacity.
SECTION 7.08.Failure to Act. Except for action expressly required of the
Administrative Agent hereunder or under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Banks of their indemnification obligations
under Section 7.05 against any and all liability and expense which may be
incurred by the Administrative Agent by reason of taking, continuing to take, or
failing to take any such action.
SECTION 7.09.Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks and the Borrower and the Administrative Agent may be removed at any
time by the Required Banks if the Person serving as Administrative Agent is a
Defaulting Bank pursuant to clause (d) of the definition thereof. Upon any such
resignation or removal, the Required Banks shall have the right to appoint a
successor Administrative Agent; provided, that, so long as no Event of Default
shall have occurred and then be continuing, the Borrower shall have the right to
consent to any successor Administrative Agent (which consent (x) in the case of
any Bank being appointed successor Administrative Agent, shall not be
unreasonably withheld, and (y) in the case of the appointment of any other
Person as successor Administrative Agent, may be withheld in the discretion of
the Borrower). If no successor Administrative Agent shall have been so appointed
by the Required Banks and shall have accepted such appointment within 30 days
after the retiring Administrative Agent’s notice of resignation or the Required
Banks’ removal of the retiring Administrative Agent, then the retiring or
removed Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent. Any successor Administrative Agent shall be a bank which
has a combined capital and surplus of at least $1,000,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
and Sections 9.03 and 9.04 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder.
SECTION 7.10.Certain Named Parties. Notwithstanding anything herein to the
contrary, no Person named on the cover page of this Agreement as a Joint Lead
Arranger and Joint Bookrunner, a Syndication Agent or a Documentation Agent
shall, in its capacity as such, have any duties or obligations under this
Agreement or any other Loan Document.
52



--------------------------------------------------------------------------------



ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.Basis for Determining Interest Rate Inadequate or Unfair. (a) If on
or prior to the first day of any Interest Period:
(i) the Administrative Agent reasonably and in good faith determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; or
(ii) the Required Banks advise the Administrative Agent that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Banks of funding Euro-Dollar Loans for such Interest Period;
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon, until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (A) any
request for the conversion of any Borrowing to, or continuation of any Borrowing
as, a Euro-Dollar Borrowing shall be ineffective, (B) any Euro-Dollar Borrowing
that is requested to be continued shall be continued as a Base Rate Borrowing
and (C) any request for a Euro-Dollar Borrowing shall be deemed a request for a
Base Rate Borrowing.
(b) If at any time the Administrative Agent reasonably and in good faith
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) of this Section have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (a)(i) have not arisen but (x) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
administrator of the LIBO Screen Rate (or the supervisor of such administrator)
has made a public statement identifying a specific date after which the LIBO
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the LIBO
Screen Rate) or (z) the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to that based on the LIBO Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans denominated in Dollars in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes as the Administrative
Agent may determine to be appropriate (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 9.06, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within 10 Business Days of the date a copy of such amendment is
53



--------------------------------------------------------------------------------



provided to the Banks, a written notice from the Required Banks stating that
such Required Banks object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (b) (but, in the
case of the circumstances described in clause (ii)(x) or clause (ii)(y) of the
first sentence of this Section 8.01(b), only to the extent the LIBO Screen Rate
for such Interest Period is not available or published at such time on a current
basis), clauses (A), (B) and (C) of paragraph (a) of this Section shall be
applicable. Notwithstanding the foregoing, if any alternate rate of interest
established pursuant to this paragraph (b) (without giving effect to the
Applicable Margin or any alternative spread that may have been agreed upon over
the applicable Banks’ deemed cost of funds) shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
SECTION 8.02.Illegality. If, after the date hereof, the adoption or taking
effect of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the official interpretation
or official administration thereof by any governmental authority, central bank
or comparable agency (including any supra-national body exercising such powers
or functions, such as the European Union or the European Central Bank) charged
with the interpretation or administration thereof (any such agency being
referred to as an “Authority” and any such event being referred to as a “Change
of Law”), or compliance by any Bank (or its Lending Office) with any request or
directive (whether or not having the force of law) of any Authority shall make
it unlawful or impossible for any Bank (or its Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank. If by reason of any such Change of Law any such Bank may not lawfully
continue to maintain and fund any of its outstanding Euro-Dollar Loans to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each Euro-Dollar Loan of
such Bank, together with accrued interest thereon. Concurrently with prepaying
each such Euro-Dollar Loan, the Borrower shall borrow a Base Rate Loan in the
then outstanding principal amount of each Euro-Dollar Loan from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan. For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change of
Law”, regardless of the date enacted, adopted, promulgated or issued.


54



--------------------------------------------------------------------------------



SECTION 8.03.Increased Cost and Reduced Return. (a) If after the date hereof, a
Change of Law or compliance by any Bank (or its Lending Office) with any
official request or directive (whether or not having the force of law) of any
Authority:
(i) shall subject any Bank (or its Lending Office) to any Taxes on its Loans or
Notes, or its obligation to make Loans (or its related deposits, reserves, other
liabilities or capital directly attributable, including through the use of
reasonable averaging and attribution methods, to the foregoing), or shall change
the basis of taxation of payments to any Bank (or its Lending Office) of the
principal of or interest on its Loans or any other amounts due under this
Agreement in respect of its Loans or its obligation to make Loans (but excluding
any Excluded Taxes or Indemnified Taxes and without duplication of any amount
due under Section 2.13); or
(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance premium or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Reserve Requirement) against assets
of, deposits with or for the account of, or credit extended by, any Bank (or its
Lending Office) that is directly attributable, including through the use of
reasonable averaging and attribution methods, to any Commitment or Loan; or
(iii) shall impose on any Bank (or its Lending Office) or on the United States
market or the London interbank market any other condition directly affecting the
Bank’s (or its Lending Office’s) ability to make Euro-Dollar Loans or Money
Market Loans, Notes, or its obligation to make Euro-Dollar Loans or Money Market
Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Lending Office) under
this Agreement or under its Notes with respect thereto, by an amount reasonably
determined by such Bank to be material and directly attributable to such Change
of Law or compliance with such official request or directive, then within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such increased cost or reduction; provided that no
such amount may be claimed by any Bank which is attributable to periods prior to
the date which is sixty (60) days preceding the date on which the officer of the
Bank having primary responsibility for asset liability management shall have
obtained actual knowledge of such demand; provided, further, that the Borrower’s
payment of any such claim shall be conditioned on the delivery of written
certification of such direct and material increase in costs or reduction in sum
received or receivable as provided in Section 8.03(c) hereof.


55



--------------------------------------------------------------------------------



(b) If any Bank shall have determined that after the date hereof a Change of Law
regarding capital adequacy or liquidity, or compliance by such Bank (or its
Lending Office), or any Person controlling such Bank with any official written
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any Authority, has or would have the effect of
reducing the rate of return on such Bank’s or such controlling Person’s capital
as a consequence of its obligations hereunder to a level below that which such
Bank or such controlling Person could have achieved but for such Change of Law
(taking into consideration such Bank’s or such controlling Person’s policies
with respect to capital adequacy and liquidity) by an amount reasonably
determined by such Bank or such controlling Person to be material and directly
attributable to such Change of Law or compliance with such official request or
directive, then from time to time, within 15 days after demand by such Bank or
such controlling Person, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank or such controlling Person for
such reduction to the extent directly attributable, including through the use of
reasonable averaging and attribution methods, to the Commitments or any Loans;
provided that no such amount may be claimed by any Bank which is attributable to
periods prior to the date which is sixty (60) days preceding the date on which
the officer of the Bank having primary responsibility for asset liability
management shall have obtained actual knowledge of such demand; provided,
further, that the Borrower’s payment of any such claim shall be conditioned on
the delivery of written certification of such direct and material increase in
costs or reduction in sum received or receivable as provided in Section 8.03(c)
hereof.
(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which its officer having primary responsibility for asset liability
management has knowledge, which occurs or is expected to occur after the date
hereof, as a result of which such Bank has determined to claim compensation
pursuant to this Section and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise materially
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section and setting forth in reasonable detail the additional amount
or amounts to be paid to it hereunder shall constitute rebuttable presumptive
evidence of the amounts to be paid in the absence of manifest error. In
determining such amount, such Bank may use any commercially reasonable averaging
and attribution methods and a description of such methods (including material
assumptions) shall be essential to the “reasonable detail” set forth in such
certificate or claim.
(d) The provisions of this Section 8.03 shall (i) be applicable with respect to
any Participant, Assignee or other Transferee, and any calculations required by
such provisions shall be made based upon the circumstances of such Participant,
Assignee or other Transferee and (ii) constitute a continuing agreement and
shall survive the termination of this Agreement and the payment in full of the
Loans and cancellation of the Notes.
SECTION 8.04.Base Rate Loans Substituted for Euro-Dollar Loans. If (i) the
obligation of any Bank to make or maintain Euro-Dollar Loans has been suspended
pursuant to Section 8.02 or (ii) any Bank has demanded compensation under
Section 8.03, and the Borrower shall, by at least five (5) Business Days prior
notice to such Bank through the Administrative Agent, have elected that the
provisions of this Section shall apply to such Bank, then, unless and
56



--------------------------------------------------------------------------------



until such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer apply:
(a) all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (in all cases interest and principal on
such Loans shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and
(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.
SECTION 8.05.Compensation. Upon the request of any Bank, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Bank such
amount or amounts as shall compensate such Bank for any actual loss, cost or
expense incurred by such Bank (but excluding therefrom any loss of margin) as a
result of:
(a) any payment or prepayment (pursuant to Section 8.02 or otherwise) of a
Euro-Dollar Loan or Money Market Loan on a date other than the last day of an
Interest Period for such Loan; or
(b) any failure by the Borrower to borrow (other than due to a refusal by the
Administrative Agent or any of the Banks to fund under Section 2.02(d)
notwithstanding satisfaction of the conditions set forth in Section 3.02), a
Euro-Dollar Loan on the date for the Euro-Dollar Borrowing of which such
Euro-Dollar Loan is a part specified in the applicable Notice of Borrowing
delivered pursuant to Section 2.02.
SECTION 8.06.Replacement of Banks. If any Bank shall request compensation under
Section 8.03 or 8.04, or seek reimbursement for Taxes pursuant to Section 2.12,
or if any Bank becomes a Defaulting Bank or shall not be required to fund
Euro-Dollar Loans as a result of the operation of Section 8.02, then the
Borrower may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, (i) terminate all the Commitments of such Bank and repay
in full all principal of and accrued interest on the Syndicated Loans of such
Bank, and all accrued fees and other amounts then owing by the Borrower to such
Bank hereunder, in each case without any obligation to terminate any Commitment,
or prepay any Loan, of any other Bank, provided, that if, after giving effect to
such termination and repayment, the aggregate principal amount of all Syndicated
Loans and Money Market Loans then outstanding shall exceed the Total Revolving
Credit Commitment then in effect, then the Borrower shall, concurrently with
such termination and repayment, prepay, in accordance with Section 2.10, one or
more Syndicated Borrowings in an amount necessary to eliminate such excess, or
(ii) require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Bank, if a Bank accepts such assignment),
provided that, in the case of clause (ii):


57



--------------------------------------------------------------------------------



(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.07;
(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, all obligations of the Borrower owing to such Bank
relating to the participations held by such Bank, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee;
(c) in the case of any such assignment resulting from a claim for compensation
under Section 8.03 or 8.04 or payments required to be made pursuant to Section
2.12, such assignment shall result in a reduction in such compensation or
payments thereafter; and
(d) such assignment shall not conflict with applicable law.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address, electronic address or fax number set forth on Schedule 9.01 or such
other address, electronic address or fax number as such party may hereafter
specify for the purpose by notice to each other party. Notices, requests and
other communications to the Banks hereunder may be delivered or furnished by
electronic communications (including email, Internet and the Platform) pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Bank if such Bank has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.
Each such notice, request or other communication shall be effective (i) if given
by fax, when such fax is transmitted to the fax number specified in this Section
and the appropriate confirmation is received (but if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient), (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, (iii) if given by electronic
mail, upon the sender’s receipt of an acknowledgment from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgment), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, (iv) notices or
communications posted to an Internet or intranet website, including the
Platform, shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (iii) of
notification that such notice or communication is available and identifying the
website address therefor or (v) if given by any other means, when delivered at
the address specified in this
58



--------------------------------------------------------------------------------



Section; provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until received.
(b) The Administrative Agent may, but shall not be obligated to, make any
Communication to the Banks by posting such Communication on Debt Domain,
IntraLinks, SyndTrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform, and the Administrative Agent expressly
disclaims liability for errors or omissions in the Communications. No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Borrower, any Bank or any other Person for damages of any kind (whether in tort,
contract or otherwise), arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through the Platform, except to the
extent arising from such actions or omissions of the Administrative Agent with
respect to such transmission of Communications as constitute bad faith, gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Bank that are added to the Platform.
SECTION 9.02.No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note or
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
SECTION 9.03.Expenses; Documentary Taxes. The Borrower shall pay (i) all
reasonable out-of-pocket expenses actually incurred by the Administrative Agent,
including fees and disbursements of special counsel for the Administrative
Agent, in connection with (A) the preparation of this Agreement and the other
Loan Documents and (B) any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Default or alleged Default hereunder or
thereunder and (ii) if a Default occurs, all reasonable out-of-pocket expenses
reasonably incurred by the Administrative Agent and the Banks, including
reasonable fees and disbursements of counsel, in connection with such Default
and collection and other enforcement proceedings resulting therefrom, including
out-of-pocket expenses incurred in enforcing this Agreement and the other Loan
Documents. The Borrower shall indemnify the Administrative Agent and each Bank
against any transfer, documentary, stamp and similar Taxes, assessments or
charges made by any Authority by reason of the execution and delivery of this
Agreement or the other Loan Documents.
SECTION 9.04.Indemnification; Limitation of Liability. (a) Subject to the
provisions of paragraphs (b) and (d) below, the Borrower shall indemnify the
Administrative Agent, the Banks and each Affiliate thereof and their respective
directors, officers, employees and agents (each an “Indemnitee”) from, and hold
each of them harmless against, any and all
59



--------------------------------------------------------------------------------



losses, liabilities or damages to which any of them may become subject, insofar
as such losses, liabilities or damages arise out of or result from:
(i) any actions, suits, proceedings (including any investigations or inquiries,
actual or threatened) or claims by third parties against or involving any
Indemnitee related to the actual or proposed use by the Borrower of the proceeds
of any extension of credit by any Bank hereunder or otherwise relating to this
Agreement or any other Loan Document (collectively, “Claims” and individually, a
“Claim”), or
(ii) breach by the Borrower of this Agreement or any other Loan Document, or
(iii) any actions taken by the Administrative Agent or any of the Banks to
enforce this Agreement or any of the other Loan Documents against the Borrower
at a time when an Event of Default shall have occurred and then be continuing;
and the Borrower shall reimburse the Administrative Agent and each Bank, and
each Affiliate thereof and their respective directors, officers, employees and
agents, upon demand for the reasonable out-of-pocket expenses (including,
without limitation, reasonable legal fees) actually and reasonably incurred in
connection with any such Claim, breach or action.
(b) In no event shall the indemnity provided for in Section 9.04(a) extend to
any losses, liabilities or damages or related expenses to the extent arising out
of or resulting from (i) any Claim which is the subject matter of another
indemnity provision (for which the Borrower is the indemnitor) of this
Agreement, (ii) the willful misconduct or gross negligence of such Indemnitee,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (iii) any breach by such Indemnitee of its representations or
obligations under any Loan Document, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, (iv) the violation by such
Indemnitee of any law, rule or regulation binding upon such Indemnitee
(including without limitation any law, rule or regulation governing the
operation of national banks, but excluding any violation of any law described in
Section 4.17 or 5.06 hereof resulting from the use by the Borrower of proceeds
of any extensions of credit made hereunder), as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (v) any costs,
fees or expenses arising out of the acquisition or transfer by such Indemnitee
of any interest in the Notes or the Loan Documents except any such transfer (x)
in connection with the exercise of remedies hereunder in accordance with the
terms of Section 6.01 hereof after the occurrence of an Event of Default or (y)
occurring at the direction of the Borrower, (vi) any Claim with respect to which
any Indemnitee has a right to participate in a proceeding with respect to such
Claim, if such Indemnitee refuses to implead, to the extent reasonable and
practicable, any party whom the Borrower believes is ultimately responsible with
respect to such Claim or to assert, to the extent reasonable and practicable,
any cross-claims the Borrower deems appropriate where it is not possible for the
Borrower to assert such rights itself, (vii) any Claim arising from a dispute
solely among Indemnitees not involving an act or omission of the Borrower or its
Related Parties and not brought against the Administrative Agent, the
Syndication Agent or any Arranger in its capacity or in fulfilling its role as
such, or (viii) the economic assumptions underlying any Indemnitee’s entry into
the transactions contemplated by or related to this Agreement proving to be
incorrect, thereby reducing the expected economic
60



--------------------------------------------------------------------------------



return to such Indemnitee, except to the extent such assumptions were based on
representations of the Borrower herein or financial information provided by the
Borrower pursuant hereto, or because the Borrower’s exercise of any of its
rights hereunder in accordance with the terms of this Agreement decreases the
expected economic return to such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 9.03 or 9.04(a), each Bank
severally agrees to pay to the Administrative Agent such Bank’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity or in fulfilling its role as such. For purposes hereof, a Bank’s “pro
rata share” shall be determined based upon its share of the sum of the total
Loans and unused Commitments at the time.
(d) The following shall apply to all claims for indemnity under this Section
9.04:
(i) If any Indemnitee has actual knowledge of any Claim made against it that it
is hereby indemnified against, it shall give prompt written notice thereof to
the Borrower; provided, however, that the failure of an Indemnitee to give such
notice shall not relieve the Borrower of its obligations hereunder, unless such
failure prejudices the Borrower’s ability to contest such Claim in any material
respect. Any payment made by the Borrower to an Indemnitee pursuant to this
Section 9.04 shall not be deemed to be a waiver or release of any right or
remedy (including any remedy of damages) the Borrower may have against such
Indemnitee if, as a result of the failure by an Indemnitee to give the Borrower
notice in accordance with the preceding sentence, the Borrower is prejudiced in
any material respect in the exercise of its rights to contest the Claims
indemnified against pursuant to this Section 9.04.
(ii) Each Claim against an Indemnitee by a third party shall, if reasonably
requested by the Borrower, be contested by the Indemnitee in good faith by
appropriate proceedings, provided that the Borrower shall indemnify such
Indemnitee in full in respect of any reasonable out-of-pocket fees, costs or
expenses reasonably and actually incurred by such Indemnitee in conducting such
contest (such costs, if requested by the Indemnitee, to be funded by the
Borrower concurrently with such contest) and the amount of any interest or
penalties which are required to be paid as a direct result of contesting such
Claim. The Borrower shall be entitled to assume responsibility for and control
of the defense of any Claim in respect of which any Indemnitee makes or intends
to make a claim against the Borrower for indemnity pursuant to this Section
9.04, provided that (A) the legal counsel retained by the Borrower for such
purpose is reasonably acceptable to the Administrative Agent (it being agreed
that such counsel will not be satisfactory if the Indemnitee reasonably
determines that having common counsel represent such Indemnitee and the Borrower
would present such counsel with a conflict of interest) and (B) the Borrower
pursues such contest diligently and in good faith and, upon the reasonable
request of the Administrative Agent, provides the Administrative Agent with
reasonable details of the status of the contest and copies of legal briefs,
court filings and, subject to applicable considerations of legal privilege,
counsel’s memoranda
61



--------------------------------------------------------------------------------



relevant to such contest. In the event that (1) an Event of Default shall have
occurred and be continuing or (2) the Borrower fails to comply with the
foregoing requirements in any material respect, the applicable Indemnitee may,
if such Event of Default or failure, as the case may be, continues after such
Indemnitee has given the Borrower a reasonable opportunity, taking into account
existing circumstances, to effect the applicable level of compliance, reassume
responsibility for and control of the relevant contest, which, in such
circumstances, such Indemnitee agrees to pursue diligently and in good faith. To
the extent the Borrower is entitled to defend any claim hereunder, the
Indemnitee shall cooperate in good faith with the Borrower and may participate
in the defense thereof at such Indemnitee’s sole cost and expense.
(iii) Each Indemnitee shall supply the Borrower with such information as the
Borrower shall reasonably request to defend or participate in any proceeding
permitted by this Section 9.04; provided, however, that any such information
which is proprietary or confidential need be furnished only under such
arrangements designed to preserve to confidentiality or proprietary nature of
the information as shall be reasonable under the circumstances.
(iv) No Indemnitee shall enter into a settlement or other compromise or consent
to a judgment with respect to any Claim without the prior written consent of the
Borrower (which consent shall not be unreasonably withheld or delayed) unless
such Indemnitee waives its rights in writing with respect to such Claims under
this Section 9.04; it being agreed that the Borrower may withhold its consent in
the event such settlement, compromise or consent includes any admission of
wrongdoing on the part of the Borrower or a Subsidiary thereof or would subject
the Borrower or a Subsidiary thereof to injunctive or other non-monetary
remedies. The entering into of any such settlement or compromise or consent
without the Borrower’s prior written consent (unless the withholding of such
consent by the Borrower requested by such Indemnitee shall have been
unreasonable) shall constitute a waiver by such Indemnitee of its rights of
indemnification hereunder in respect of such matter. If the Borrower shall have
assumed the defense of any Claim against an Indemnitee as provided above in this
Section, the Borrower shall not enter into a settlement or other compromise or
consent to a judgment with respect to such if such settlement would include any
admission of wrongdoing on the part of such Indemnitee or would subject such
Indemnitee to injunctive or other non-monetary remedies unless such Indemnitee
otherwise consents in writing.
(v) In the event the Borrower shall be obligated to indemnify any Indemnitee
pursuant to this Section 9.04, the Borrower shall be subrogated to the rights of
such Indemnitee in respect of the matter as to which the indemnity was paid and
may pursue the same at the Borrower’s expense. If any Indemnitee shall obtain a
recovery of all or any part of any amount which the Borrower shall have paid to
such Indemnitee or for which the Borrower shall have reimbursed such Indemnitee
pursuant to this Section 9.04, any Indemnitee shall promptly pay or cause to be
paid to the Borrower an amount equal to such recovery together with any interest
(other than interest for the period, if any, after such Claims were paid by such
Indemnitee until such Claims were paid or reimbursed by
62



--------------------------------------------------------------------------------



the Borrower) received by such Indemnitee an account of such payment or
reimbursement.
(e) The indemnities contained in this Section 9.04 shall expire and be of no
further force or effect with respect to any Claim notice of which shall not have
been given to the Borrower in writing (referring expressly to this Section 9.04)
on or prior to the second anniversary of the repayment in full of the Loans and
the termination of the Commitments.
(f) The Borrower agrees that no Indemnitee shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to it, any of its
Subsidiaries, or any security holders or creditors thereof arising out of,
related to or in connection with the transactions contemplated herein, except to
the extent that such liability is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct. The Borrower agrees not to assert any claim
against the Administrative Agent, any Bank, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys, agents, and
advisers, on any theory of liability, for special, indirect, consequential, or
punitive damages arising out of or otherwise relating to the Loan Documents, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans.
SECTION 9.05.Sharing of Setoffs. Each Bank agrees that if it shall, by
exercising any right of setoff or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest owing with
respect to its Loans which is greater than the proportion received by any other
Bank in respect of the aggregate amount of all principal and interest owing with
respect to the Loans of such other Bank, the Bank receiving such proportionately
greater payment shall purchase (for cash at face value) such participations in
the Loans held by the other Bank, and such other adjustments shall be made, as
may be required so that all such payments of principal and interest with respect
to the Loans shall be shared by the Banks pro rata; provided that (i) nothing in
this Section shall impair the right of any Bank to exercise any right of setoff
or counterclaim it may have and to apply the amount subject to such exercise to
the payment of indebtedness of the Borrower other than its indebtedness
hereunder, (ii) if all or any portion of such payment received by the purchasing
Bank is thereafter recovered from such purchasing Bank, such purchase from each
other Bank shall be rescinded and such other Bank shall repay to the purchasing
Bank the purchase price of such participation to the extent of such recovery
together with an amount equal to such other Bank’s ratable share (according to
the proportion of (x) the amount of such other Bank’s required repayment to (y)
the total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered and (iii) the provisions of this Section shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time), including Section 8.06 and Section 9.06(d), or any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Loans to any Person (other than the Borrower or its
Subsidiaries). The Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in a Loan, whether
or not acquired pursuant to the foregoing arrangements, may exercise rights of
setoff or counterclaim and other rights with respect to such participation as
63



--------------------------------------------------------------------------------



fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation.
SECTION 9.06.Amendments and Waivers. (a) Except as provided in Section 8.01(b),
any provision of this Agreement, the Notes or any other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks (and if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent);
provided that, no such amendment or waiver shall, unless signed by all Banks
affected thereby, (i) extend the scheduled termination date of the Commitment of
any Bank or increase the Commitment of any Bank, (ii) reduce the principal of or
reduce the rate of interest on any Loan, or reduce the amount of any fees
hereunder, (iii) extend the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder, (iv) reduce the amount of principal,
or reduce the amount of interest or fees, due on any date fixed for the payment
thereof, (v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the percentage of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement, (vi) change the manner of application of
any payments made under this Agreement in a manner that would alter the pro rata
sharing of payments required thereby or (vii) change any of the provisions of
this Section; provided that (A) the provisions of this Section shall not apply
to any fee letter relating to the credit facility established hereby and (B)
pursuant to the letter agreement referred to in the definition of the term
“Commitment”, the Administrative Agent may, with the consent of the Borrower,
elect to add hereto Schedule 2.01 and to set forth on such Schedule the
Commitments of the Banks as in effect on the date of such Schedule. In the case
of any amendment described in clause (v) or (vii) of this Section, each Bank
shall be deemed to be affected thereby.
(b) The Borrower will not solicit, request or negotiate for or with respect to
any proposed waiver or amendment of any of the provisions of this Agreement
unless each Bank shall be informed thereof by the Borrower and shall be afforded
an opportunity of considering the same and shall be supplied by the Borrower
with sufficient information to enable it to make an informed decision with
respect thereto. Executed or true and correct copies of any waiver or amendment
of any of the provisions of this Agreement shall be delivered by the Borrower to
each Bank forthwith following the date on which the same shall have been
executed and delivered by the requisite percentage of Banks. The Borrower will
not, directly or indirectly, pay or cause to be paid any remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any Bank (in
its capacity as such) as consideration for or as an inducement to the entering
into by such Bank of any waiver or amendment of any of the terms and provisions
of this Agreement unless such remuneration is concurrently paid, on the same
terms, ratably to all such Banks.
(c) [Reserved.]
(d) If, in connection with any proposed amendment or waiver of or to any of the
provisions of this Agreement and/or any other Loan Document as contemplated by
this Section 9.06, the consent of all Banks or all affected Banks is required
and the consent of the Required Banks at such time is obtained but the consent
of one or more of such other Banks whose consent is required is not obtained
(each such other Bank, a “Non-Consenting Bank”), then the Borrower
64



--------------------------------------------------------------------------------



may, on ten Business Days’ prior written notice to the Administrative Agent and
the Non-Consenting Bank, (x) terminate all the Commitments of such
Non-Consenting Bank and repay in full all principal of and accrued interest on
the Syndicated Loans of such Non-Consenting Bank, and all accrued fees and other
amounts then owing by the Borrower to such Non-Consenting Bank hereunder, in
each case without any obligation to terminate any Commitment, or prepay any
Loan, of any other Bank, provided, that if, after giving effect to such
termination and repayment, the aggregate principal amount of all Syndicated
Loans and Money Market Loans then outstanding shall exceed the Total Revolving
Credit Commitment then in effect, then the Borrower shall, concurrently with
such termination and repayment, prepay, in accordance with Section 2.10, one or
more Syndicated Borrowings in an amount necessary to eliminate such excess, or
(y) replace such Non-Consenting Bank by causing such Non-Consenting Bank to (and
such Non-Consenting Bank shall be obligated to) assign in accordance with and
subject to the restrictions contained in, and consents required by, Section 9.07
(with the assignment fee and any other costs and expenses to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Assignees; provided that neither the Administrative
Agent nor any Bank shall have any obligation to the Borrower to find a
replacement Bank; provided, further, that the applicable Assignee shall have
agreed to the applicable amendment or waiver of this Agreement and/or the other
Loan Documents; and provided, further, that all obligations of the Borrower
owing to the Non-Consenting Bank relating to the Loans and participations so
assigned shall be paid in full by the Assignee Bank to such Non-Consenting Bank
concurrently with such Assignment and Acceptance. In connection with any such
replacement under this clause (d), if the Non-Consenting Bank does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (i) the date on which the Assignee Bank executes and delivers such
Assignment and Acceptance and/or such other documentation and (ii) the date as
of which all obligations of the Borrower owing to the Non-Consenting Bank
relating to the Loans and participations so assigned shall be paid in full by
the Assignee Bank to such Non-Consenting Bank, then such Non-Consenting Bank
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Bank.
SECTION 9.07.Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement except as permitted
under Section 5.05 (and any such assignment or transfer not permitted under such
Section shall be null and void).
(b) Any Bank may at any time sell to one or more Persons (other than a natural
person, the Borrower or any of its Subsidiaries) (each a “Participant”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment hereunder or any other interest of such Bank hereunder. In
the event of any such sale by a Bank of a participating interest to a
Participant, such Bank’s obligations under this Agreement shall remain
unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Loan or Note for all
purposes under this Agreement, and (x) the Borrower
65



--------------------------------------------------------------------------------



and the Administrative Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement, and (y) such Participant shall have no right to contact the Borrower
directly, or to inspect its books and records or places of business, or to
receive any information (financial or otherwise) directly from the Borrower. In
no event shall a Bank that sells a participation be obligated to the Participant
to take or refrain from taking any action hereunder except that such Bank may
agree that it will not (except as provided below), without the consent of the
Participant, agree to (i) the change of any date fixed for the payment of
principal of or interest on the related Loan or Loans, (ii) the change of the
amount of any principal, or the reduction of the amount of any interest or fees
due on any date fixed for the payment thereof with respect to the related Loan
or Loans, (iii) the change in the scheduled termination date of or an increase
in the amount of the applicable Commitment, (iv) any reduction in the rate at
which either interest is payable thereon or (if the Participant is entitled to
any part thereof) any fee is payable hereunder from the rate at which the
Participant is entitled to receive such interest or fee (as the case may be) in
respect of such participation, (v) the release or substitution of all or any
substantial part of the collateral (if any) held as security for the Loans, or
(vi) the release of any Guarantee (if any) given to support payment of the
Loans. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.12 (for the avoidance of doubt, subject to the limitations
on such Participant’s consent rights set forth in clauses (i) through (vi) of
the immediately preceding sentence) and Article VIII with respect to its
participation in Loans outstanding from time to time. Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that any disclosure is necessary to establish that
such Loan, Note, Commitment or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c) Any Bank may at any time assign to one or more banks or financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
Loans and Commitments, and of its other rights and obligations under this
Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume all such rights and obligations, pursuant to an Assignment and Acceptance
executed by such Assignee, such transferor Bank and each Person whose consent to
such assignment is required under clause (iii) of the immediately following
proviso; provided that (i) no interest in Syndicated Loans may be assigned by a
Bank pursuant to this paragraph (c) unless, prior to the termination of the
Commitments, the Assignee shall agree to assume ratably equivalent portions of
the transferor Bank’s Commitment, (ii) the amount of the Commitment being
assigned (determined as of the effective date of the assignment) shall be equal
to $15,000,000 (or any larger multiple of $5,000,000 or any lesser amount up to
such Bank’s Commitment), (iii) no interest may be assigned by a Bank pursuant to
this paragraph (c) to any Assignee without the consent of the Administrative
Agent and, except in the case of an
66



--------------------------------------------------------------------------------



assignment by a Bank to an Affiliate of such Bank or to another Bank or an
Affiliate of such other Bank or if an Event of Default has occurred and is
continuing, the Borrower, which consent shall not be unreasonably withheld (and,
in the case of the Borrower, will be deemed to have been given if the Borrower
shall not have responded in writing to a request for such consent within 10
Business Days after having received notice thereof) and (iv) unless an Event of
Default has occurred and is continuing, a Bank may not have more than two
Assignees that are not then Banks (or Affiliates of Banks) at any one time
without the consent of the Borrower, which consent shall not be unreasonably
withheld (and will be deemed to have been given if the Borrower shall not have
responded in writing to a request for such consent within 10 Business Days after
having received notice thereof). Upon (A) execution of the Assignment and
Acceptance by such transferor Bank, such Assignee, the Administrative Agent and
(if applicable) the Borrower, (B) delivery of an executed copy of the Assignment
and Acceptance to the Borrower and the Administrative Agent, (C) payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, (D) payment of a processing and
recordation fee of $3,500 to the Administrative Agent (which fee may be waived
in the sole discretion of the Administrative Agent) and (E) delivery by the
Assignee, if it shall not already be a Bank, to the Administrative Agent of an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws, such Assignee shall for all purposes be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank under this
Agreement to the same extent as if it were an original party hereto with a
Commitment or Loan as set forth in such instrument of assumption (in addition to
any Commitment or Loan theretofore held by it), and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by the Borrower, the Banks or the Administrative Agent
shall be required. Upon the consummation of any transfer to an Assignee pursuant
to this paragraph (c), the transferor Bank, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to such Assignee.
(d) Subject to the provisions of Section 9.08, the Borrower authorizes each Bank
to disclose to any Participant, Assignee or other transferee (each a
“Transferee”) and any prospective Transferee any and all financial information
in such Bank’s possession concerning the Borrower which has been delivered to
such Bank by the Borrower pursuant to this Agreement or which has been delivered
to such Bank by the Borrower in connection with such Bank’s credit evaluation
prior to entering into this Agreement.
(e) The Administrative Agent, acting for this purpose as a non-fiduciary
administrative agent of the Borrower, shall maintain at one of its offices
located in the United States a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amount of the Loans owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this
67



--------------------------------------------------------------------------------



Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
(f) No Transferee shall be entitled to receive any greater payment under Section
2.12 or Section 8.03 than the transferor Bank would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.02 or 8.03 requiring such Bank to designate a different Lending office
under certain circumstances or at a time when the circumstances giving rise to
such greater payment did not exist.
(g) Anything in this Section 9.07 to the contrary notwithstanding, any Bank may
assign and pledge all or any portion of the Loans and/or obligations owing to it
to any Federal Reserve Bank, the United States Treasury or a foreign central
bank having jurisdiction over such Bank, provided that any payment in respect of
such assigned Loans and/or obligations made by the Borrower to the assigning
and/or pledging Bank in accordance with the terms of this Agreement shall
satisfy the Borrower’s obligations hereunder in respect of such assigned Loans
and/or obligations to the extent of such payment. No such assignment shall
release the assigning and/or pledging Bank from its obligations hereunder.
(h) (i)  Notwithstanding anything to the contrary contained herein, but subject
to subparagraph (ii) below, any Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or part of any advance of a Loan that such
Granting Bank would otherwise be obligated to make to the Borrower (a “Funding
Obligation”) pursuant to this Agreement; provided that (A) nothing herein shall
constitute a commitment by any SPC to make any advance of a Loan; (B) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such advance of a Loan, the Granting Bank shall be obligated to make such
advance pursuant to the terms hereof; and (C) the SPC shall have debt
obligations which have been assigned a rating by one or more rating agencies
which rating is at least equal to the rating assigned to similar debt
obligations of the Granting Bank. The making of an advance of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, such advance were made by such Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceedings under the laws of the United States or any State thereof, with
respect to any claims arising or related to this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section 9.07(h)(i),
any SPC may (I) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any advances of Loans to
the Granting Bank and (II) disclose on a confidential basis in compliance with
the terms of Section 4.19(b) hereof any
68



--------------------------------------------------------------------------------



non-public information relating to its advances of Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. This Section 9.07(g) may not be amended
without the written consent of the SPC.
(ii) The granting to, and exercise by any SPC of, the option to satisfy a
Funding Obligation of a Granting Bank as set forth in subparagraph (i) above is
subject to the following:
(A) such Granting Bank’s obligations under this Agreement shall remain
unchanged, including without limitation the indemnification obligations of the
Granting Bank pursuant to Section 7.05 hereof;
(B) such Granting Bank shall remain solely responsible to the other parties
hereto for the performance of all Funding Obligations;
(C) the Borrower and the Banks shall continue to deal solely and directly with
such Granting Bank in connection with such Granting Bank’s rights and
obligations under this Agreement; the Administrative Agent shall continue to
deal directly with the Granting Bank as administrative agent for the SPC with
respect to distribution of payment of principal, interest and fees, notices of
conversion and continuation and all other matters;
(D) such Granting Bank shall retain the sole right to enforce the obligations of
the Borrower relating to its Loans and its Notes and to approve any amendment,
modification, or waiver of any provisions of this Agreement;
(E) the granting of such option shall not constitute an assignment to or
participation of such SPC of or in the Granting Bank’s Commitment and
indebtedness and obligations owing thereto;
(F) such SPC shall not become a Bank nor acquire any rights hereunder as a
result of the granting of such option;
(G) such SPC shall not become obligated or committed to make Loans as a result
of the granting of such option; and
(H) if such SPC elects not to exercise such option or otherwise fails to make
all or any part of any Loan, the Granting Bank shall retain its Funding
Obligation and be obligated to make the entire Loan or any portion of such Loan
not made by such SPC.
SECTION 9.08.Confidentiality. (a) Each Bank agrees to exercise commercially
reasonable efforts to keep any information delivered or made available by the
Borrower to it which is clearly indicated or stated to be confidential
information (or when the circumstances under which such information is delivered
or when the content thereof would cause a reasonable person to believe that such
information is confidential), confidential from anyone other than Persons
employed or retained by such Bank who are or are expected to become engaged in
evaluating, approving, structuring or administering the Loans or the Loan
Documents (such Persons to likewise be under similar obligations of
confidentiality with respect to such information); provided, however that
nothing herein shall prevent any Bank from disclosing such information (i) to
any other Bank, the Administrative Agent, the Syndication
69



--------------------------------------------------------------------------------



Agent or any Documentation Agent, (ii) upon the order of any court or
administrative agency, (iii) upon the request or demand of any regulatory agency
(or self-regulatory agency) or authority having jurisdiction over such Bank or
its Affiliates, (iv) which has been publicly disclosed, (v) to the extent
reasonably required in connection with any litigation to which the
Administrative Agent, any Bank or their respective Affiliates may be a party,
(vi) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under the other Loan Documents, (vii) to such Bank’s
Affiliates and its and its Affiliates’ legal counsel, independent auditors,
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential with such
Affiliate being responsible for such Person’s compliance with this Section 9.08)
and (viii) to any actual or proposed Participant, Assignee or other Transferee
of all or part of its rights hereunder which has agreed in writing to be bound
by the provisions of this Section 9.08 or provisions no less restrictive than
those in this Section 9.08; provided, that, should disclosure of any such
confidential information be required by virtue of clause (ii) or (v) of the
immediately preceding sentence, any relevant Bank shall (unless prohibited by
law) promptly notify the Borrower of same so as to allow the Borrower to seek a
protective order or to take any other appropriate action; provided, further,
that, no Bank shall be required to delay compliance with any directive to
disclose beyond the last date such delay is legally permissible any such
information so as to allow the Borrower to effect any such action. Nothing
herein shall prohibit the disclosure to data service providers, including league
table providers, that serve the lending industry of information pertaining to
this Agreement routinely provided by arrangers of credit facilities, such as the
nature, term, amount, purpose and closing date of the credit facility
established hereby and the titles and roles of agents and arrangers, but
excluding the pricing and/or fees in connection with this Agreement or any Loan
Documents.
(b) Each Bank acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower or
the Borrower’s securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower or the Borrower’s
securities. Accordingly, each Bank represents to the Borrower and the
Administrative Agent that it has identified in the administrative questionnaire
furnished by it to the Administrative Agent a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including federal and state
securities laws.


70



--------------------------------------------------------------------------------



SECTION 9.09.Obligations Several. The obligations of each Bank hereunder are
several, and no Bank shall be responsible for the obligations or commitment of
any other Bank hereunder. Nothing contained in this Agreement and no action
taken by the Banks pursuant hereto shall be deemed to constitute the Banks to be
a partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Bank shall be a separate and
independent debt, and each Bank shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Loan Document and it shall not
be necessary for any other Bank to be joined as an additional party in any
proceeding for such purpose.
SECTION 9.10.New York Law. This Agreement and each Note shall be construed in
accordance with and governed by the law of the State of New York.
SECTION 9.11.Severability. In case any one or more of the provisions contained
in this Agreement, the Notes or any of the other Loan Documents should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 9.12.Interest. In no event shall the amount of interest, and all
charges, amounts or fees contracted for, charged or collected pursuant to this
Agreement, the Notes or the other Loan Documents and deemed to be interest under
applicable law (collectively, “Interest”) exceed the highest rate of interest
allowed by applicable law (the “Maximum Rate”), and in the event any such
payment is inadvertently received by any Bank, then the excess sum (the
“Excess”) shall be credited as a payment of principal, unless the Borrower shall
notify such Bank in writing that it elects to have the Excess returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Banks not receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may legally be paid by the Borrower under applicable law.
The right to accelerate maturity of any of the Loans does not include the right
to accelerate any interest that has not otherwise accrued on the date of such
acceleration, and the Administrative Agent and the Banks do not intend to
collect any unearned interest in the event of any such acceleration. All monies
paid to the Administrative Agent or the Banks hereunder or under any of the
Notes or the other Loan Documents, whether at maturity or by prepayment, shall
be subject to rebate of unearned interest as and to the extent required by
applicable law. By the execution of this Agreement, the Borrower covenants that
(i) the credit or return of any Excess shall constitute the acceptance by the
Borrower of such Excess, and (ii) the Borrower shall not seek or pursue any
other remedy, legal or equitable against the Administrative Agent or any Bank,
based in whole or in part upon contracting for charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by the
Administrative Agent or any Bank, all interest at any time contracted for,
charged or received from the Borrower in connection with this Agreement, the
Notes or any of the other Loan Documents shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of the Commitments. The Borrower, the Administrative
Agent and each Bank shall, to the maximum extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as Interest and (ii) exclude voluntary prepayments and the effects thereof.
The provisions of this Section shall be deemed to be incorporated into each Note
and
71



--------------------------------------------------------------------------------



each of the other Loan Documents (whether or not any provision of this Section
is referred to therein). All such Loan Documents and communications relating to
any Interest owed by the Borrower and all figures set forth therein shall, for
the sole purpose of computing the extent of obligations hereunder and under the
Notes and the other Loan Documents be automatically recomputed by the Borrower,
and by any court considering the same, to give effect to the adjustments or
credits required by this Section.
SECTION 9.13.Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision. The obligations of good faith and fair dealing shall be imposed upon
each party to this Agreement.
SECTION 9.14.Consent to Jurisdiction. The Borrower (a) submits to the
non-exclusive personal jurisdiction in the State of New York, the courts thereof
sitting in New York County and the United States District Courts sitting
therein, for the enforcement of this Agreement, the Notes and the other Loan
Documents, (b) waives any and all personal rights under the law of any
jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the State of New York
for the purpose of litigation to enforce this Agreement, the Notes or the other
Loan Documents, and (c) agrees that service of process may be made upon it in
the manner prescribed in Section 9.01 for the giving of notice to the Borrower.
Nothing herein contained, however, shall prevent the Administrative Agent from
bringing any action or exercising any rights against any security and against
the Borrower personally, and against any assets of the Borrower, within any
other state or jurisdiction.
SECTION 9.15.Counterparts; Electronic Execution. (a) This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b) The words “execution”, “execute”, “signed”, “signature”, and words of like
import in or related to any document to be signed in connection with this
Agreement including any Assignment and Assumptions, amendments and other
notices, waivers and consents) shall be deemed to include Electronic Signatures,
the electronic matching of assignment terms and contract formations on the
Platform, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is not under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to herein or otherwise by the Administrative Agent
pursuant to procedures approved by it. Without limiting the generality of the
foregoing, the Company hereby (i) agrees that, for all purposes, including in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
72



--------------------------------------------------------------------------------



proceedings or litigation among the Administrative Agent, the Banks and the
Borrower, electronic images of this Agreement or any other Loan Document (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and (ii)
waives any argument, defense or right to contest the validity or enforceability
of this Agreement or any other Loan Document based solely on the lack of paper
original copies of this Agreement or any other Loan Document, including with
respect to any signature pages thereto.
SECTION 9.16.USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
SECTION 9.17.No Fiduciary Relationship. The Administrative Agent, each Bank and
their respective Related Parties (collectively, solely for purposes of this
paragraph, the “Bank Parties”), may have economic interests that conflict with
those of the Borrower, its stockholders and/or its Related Parties. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Bank Party, on the one hand, and the Borrower, its stockholders
and/or its Related Parties, on the other. The Borrower acknowledges and agrees
that (i) the transactions contemplated by this Agreement (including the exercise
of rights and remedies hereunder) are arm’s-length commercial transactions
between the Bank Parties, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) none of
the Bank Parties has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders and/or its Related Parties with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank Party has advised, is currently advising or will advise the Borrower, its
stockholders and/or its Related Parties on other matters) or any other
obligation to the Borrower, its stockholders and/or its Related Parties except
the obligations expressly set forth in the Loan Documents and (y) each Bank
Party is acting solely as principal and not as the agent or fiduciary of the
Borrower, its management, stockholders, creditors or any other Person. The
Borrower agrees that it will not assert any claims against any Bank Party with
respect to any breach or alleged breach of an advisory or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.18.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.19.Integration. This Agreement and the other Loan Documents (including
any fee letters relating to the credit facilities established hereby and the
letter agreement referred to in the definition of the term “Commitment”)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.


73



--------------------------------------------------------------------------------



SECTION 9.20.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


74




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.


THE HOME DEPOT, INC.
By: /s/ Isabel Janci   
Name: Isabel Janci
Title: Vice President – Investor Relations and Treasurer





[SIGNATURE PAGE TO THE HOME DEPOT, INC. 364-DAY REVOLVING CREDIT FACILITY
AGREEMENT]




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Banks and as a Bank
By: /s/ Gregory T. Martin  
Name: Gregory T. Martin
Title: Executive Director

[SIGNATURE PAGE TO THE HOME DEPOT, INC. 364-DAY REVOLVING CREDIT FACILITY
AGREEMENT]




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Bank
By: /s/ Anthony Hoye  
Name: Anthony Hoye
Title: Director



[SIGNATURE PAGE TO THE HOME DEPOT, INC. 364-DAY REVOLVING CREDIT FACILITY
AGREEMENT]




--------------------------------------------------------------------------------



APPENDIX I
Applicable Margin:

Category
Ratings
(Moody’s/S&P)
Base Rate SpreadLIBOR SpreadCategory 1A2/A or higher0.000%0.950%Category
2A3/A-0.075%1.075%Category 3Baa1/BBB+0.200%1.200%Category 4Baa2/BBB or lower or
unrated0.450%1.450%



For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Category 4, (ii) if the Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
Categories, the Applicable Margin shall be the applicable rate per annum
corresponding to the Category of the higher of the two Ratings unless the
Ratings differ by two or more Categories, in which case the Applicable Margin
shall be determined by reference to the Category next below that corresponding
to the higher of the two Ratings and (iii) if the Ratings established or deemed
to have been established by S&P and Moody’s shall be changed (other than as a
result of a change in the rating system of S&P or Moody’s), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency.
Facility Fee Rate: 0.30% per annum.

